Exhibit 10.1
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
SUMMIT HOTEL OP, LP
a Delaware limited partnership
dated as of February 14, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I DEFINED TERMS     1          
 
        ARTICLE II FORMATION OF THE PARTNERSHIP     11     2.01    
Formation of the Partnership
    11     2.02    
Name
    11     2.03    
Registered Office and Agent; Principal Office
    11     2.04    
Term and Dissolution
    11     2.05    
Filing of Certificate and Perfection of Limited Partnership
    12     2.06    
Certificates Describing Partnership Units
    12          
 
        ARTICLE III BUSINESS OF THE PARTNERSHIP     13          
 
        ARTICLE IV CAPITAL CONTRIBUTIONS AND ACCOUNTS     13     4.01    
Capital Contributions
    13     4.02    
Additional Capital Contributions and Issuances of Additional Partnership Units
    13     4.03    
Additional Funding
    16     4.04    
LTIP Units
    17     4.05    
Conversion of LTIP Units
    20     4.06    
Capital Accounts
    23     4.07    
Percentage Interests
    23     4.08    
No Interest on Contributions
    23     4.09    
Return of Capital Contributions
    24     4.10    
No Third-Party Beneficiary
    24          
 
        ARTICLE V PROFITS AND LOSSES; DISTRIBUTIONS     24     5.01    
Allocation of Profit and Loss
    24     5.02    
Distribution of Cash
    26     5.03    
REIT Distribution Requirements
    28     5.04    
No Right to Distributions in Kind
    28     5.05    
Limitations on Return of Capital Contributions
    28     5.06    
Distributions Upon Liquidation
    28     5.07    
Substantial Economic Effect
    28          
 
        ARTICLE VI RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER     29
    6.01    
Management of the Partnership
    29     6.02    
Delegation of Authority
    31     6.03    
Indemnification and Exculpation of Indemnitees
    31     6.04    
Liability of the General Partner
    33     6.05    
Partnership Obligations
    34     6.06    
Outside Activities
    34     6.07    
Employment or Retention of Affiliates
    35     6.08    
Summit REIT’s Activities
    35  

-i-



--------------------------------------------------------------------------------



 



                    6.09    
Title to Partnership Assets
    35          
 
        ARTICLE VII CHANGES IN GENERAL PARTNER     36     7.01    
Transfer of the General Partner’s Partnership Interest
    36     7.02    
Admission of a Substitute or Additional General Partner
    38     7.03    
Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner
    38     7.04    
Removal of General Partner
    39          
 
        ARTICLE VIII RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS     40    
8.01    
Management of the Partnership
    40     8.02    
Power of Attorney
    40     8.03    
Limitation on Liability of Limited Partners
    40     8.04    
Common Unit Redemption Right
    40     8.05    
Registration
    43          
 
        ARTICLE IX TRANSFERS OF PARTNERSHIP INTERESTS     48     9.01    
Purchase for Investment
    48     9.02    
Restrictions on Transfer of Partnership Units
    48     9.03    
Admission of Substitute Limited Partner
    49     9.04    
Rights of Assignees of Partnership Units
    50     9.05    
Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
    50     9.06    
Joint Ownership of Partnership Units
    51          
 
        ARTICLE X BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS     51     10.01  
 
Books and Records
    51     10.02    
Custody of Partnership Funds; Bank Accounts
    51     10.03    
Fiscal and Taxable Year
    52     10.04    
Annual Tax Information and Report
    52     10.05    
Tax Matters Partner; Tax Elections; Special Basis Adjustments
    52          
 
        ARTICLE XI AMENDMENT OF AGREEMENT; MERGER     53     11.01    
Amendment of Agreement
    53     11.02    
Merger of Partnership
    54          
 
        ARTICLE XII GENERAL PROVISIONS     54     12.01    
Notices
    54     12.02    
Survival of Rights
    54     12.03    
Additional Documents
    54     12.04    
Severability
    54     12.05    
Entire Agreement
    54     12.06    
Pronouns and Plurals
    55     12.07    
Headings
    55     12.08    
Counterparts
    55     12.09    
Governing Law
    55  

-ii-



--------------------------------------------------------------------------------



 



EXHIBITS
EXHIBIT A—Partners, Capital Contributions and Percentage Interests
EXHIBIT B—Notice of Exercise of Common Unit Redemption Right
EXHIBIT C-1—Certification of Non-Foreign Status (For Redeeming Limited Partners
That Are Entities)
EXHIBIT C-2—Certification of Non-Foreign Status (For Redeeming Limited Partners
That Are Individuals)
EXHIBIT D—Notice of Election by Partner to Convert LTIP Units into Common Units
EXHIBIT E—Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Units

-iii-



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SUMMIT HOTEL OP, LP
RECITALS
     Summit Hotel OP, LP (the “Partnership”) was formed as a limited partnership
under the laws of the State of Delaware, pursuant to a Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware on
June 30, 2010 and an Agreement of Limited Partnership entered into as of
June 30, 2010 by Summit Hotel Properties, Inc., a Maryland corporation (“Summit
REIT”), as the original general partner, and Summit REIT, as the original
limited partner of the Partnership. On December 7, 2010, a Certificate of
Amendment to the Certificate of Limited Partnership was filed with the Secretary
of State of the State of Delaware to reflect the withdrawal of Summit REIT as
the original general partner of the Partnership and the admission of Summit
Hotel GP, LLC, a Delaware limited liability company, as the successor general
partner of the Partnership effective as of November 30, 2010. This First Amended
and Restated Agreement of Limited Partnership is entered into this 14th day of
February, 2011 among Summit Hotel GP, LLC (the “General Partner”), Summit REIT,
as the original limited partner of the Partnership, and any additional Limited
Partner that is admitted from time to time to the Partnership and listed on
Exhibit A attached hereto.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, of mutual covenants
between the parties hereto, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to amend and restate the Agreement of Limited Partnership to read in its
entirety as follows:
ARTICLE I
DEFINED TERMS
     The following defined terms used in this Agreement shall have the meanings
specified below:
     “Act” means the Delaware Revised Uniform Limited Partnership Act, as it may
be amended from time to time.
     “Additional Funds” has the meaning set forth in Section 4.03 hereof.
     “Additional Securities” means any: (1) shares of capital stock of Summit
REIT now or hereafter authorized or reclassified that has dividend rights, or
rights upon liquidation, winding up and dissolution, that are superior or prior
to the REIT Shares (“Preferred Shares”), (2) REIT Shares, (3) shares of capital
stock of Summit REIT now or hereafter authorized or reclassified that has
dividend rights, or rights upon liquidation, winding up and dissolution, that
are junior in rank to the REIT Shares (“Junior Shares”) and (4) (i) rights,
options, warrants or convertible or exchangeable securities having the right to
subscribe for or purchase REIT Shares, Preferred

-1-



--------------------------------------------------------------------------------



 



Shares or Junior Shares, or (ii) indebtedness issued by Summit REIT that
provides any of the rights described in clause (4)(i) of this definition (any
such securities referred to in clause (4)(i) or (ii) of this definition, “New
Securities”).
     “Adjustment Events” has the meaning set forth in Section 4.04(a)(i) hereof.
     “Administrative Expenses” means (i) all administrative and operating costs
and expenses incurred by the Partnership, (ii) administrative costs and expenses
of the General Partner and Summit REIT, including any salaries or other payments
to directors, officers or employees of the General Partner and Summit REIT, and
any accounting and legal expenses of the General Partner and Summit REIT, which
expenses, the Partners hereby agree are expenses of the Partnership and not the
General Partner or Summit REIT, and (iii) to the extent not included in clauses
(i) or (ii) above, REIT Expenses; provided, however, that Administrative
Expenses shall not include any administrative costs and expenses incurred by the
General Partner or Summit REIT that are attributable to Properties or interests
in a Subsidiary that are owned by the General Partner or Summit REIT other than
through its ownership interest in the Partnership.
     “Affiliate” means, (i) any Person that, directly or indirectly, controls or
is controlled by or is under common control with such Person, (ii) any other
Person that owns, beneficially, directly or indirectly, 10% or more of the
outstanding capital stock, shares or equity interests of such Person, or
(iii) any officer, director, employee, partner, member, manager or trustee of
such Person or any Person controlling, controlled by or under common control
with such Person. For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities or
partnership interests, contract or otherwise.
     “Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of non-cash Capital
Contributions as of the date of contribution is set forth on Exhibit A, as it
may be amended or restated from time to time.
     “Agreement” means this First Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.
     “Articles” means the Articles of Amendment and Restatement of Summit REIT
filed with the State Department and Assessments and Taxation of the State of
Maryland, as amended, supplemented or restated from time to time.
     “Board of Directors” means the Board of Directors of Summit REIT.
     “Capital Account” has the meaning set forth in Section 4.06 hereof.
     “Capital Account Limitation” has the meaning set forth in Section 4.05(b)
hereof.

-2-



--------------------------------------------------------------------------------



 



     “Capital Contribution” means the total amount of cash, cash equivalents,
and the Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.
     “Cash Amount” means an amount of cash per Common Unit equal to the Value of
the REIT Shares Amount on the Specified Redemption Date.
     “Certificate” means any instrument or document that is required under the
laws of the State of Delaware, or any other jurisdiction in which the
Partnership conducts business, to be signed and sworn to by the Partners of the
Partnership (either by themselves or pursuant to the power-of-attorney granted
to the General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
     “Certificate of Formation” means the Certificate of Formation of the
General Partner filed with the Secretary of State of the State of Delaware, as
amended or supplemented from time to time.
     “Change of Control” means, as to either the General Partner or Summit REIT,
the occurrence of any of the following: (i) the sale, lease or transfer, in one
or a series of related transactions, of 80% or more of the assets of the General
Partner or Summit REIT, taken as a whole, to any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), other than an Affiliate of the General Partner or Summit
REIT; or (ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than an Affiliate of the General Partner or Summit REIT in
a single transaction or in a related series of transactions, by way of merger,
share exchange, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of more than 50% of the total voting power of the
membership interest of the General Partner or more than 50% of the total voting
power of the voting capital stock of Summit REIT.
     “Code” means the Internal Revenue Code of 1986, as amended, and as
hereafter amended from time to time. Reference to any particular provision of
the Code shall mean that provision in the Code at the date hereof and any
successor provision of the Code.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Common Partnership Unit Distribution” has the meaning set forth in
Section 4.04(a)(ii) hereof.
     “Common Redemption Amount” means either the Cash Amount or the REIT Shares
Amount, as selected by Summit REIT pursuant to Section 8.04(b) hereof.

-3-



--------------------------------------------------------------------------------



 



     “Common Unit” means a Partnership Unit which is designated as a Common Unit
of the Partnership.
     “Common Unit Economic Balance” has the meaning set forth in Section 5.01(g)
hereof.
     “Common Unit Redemption Right” has the meaning set forth in Section 8.04(a)
hereof.
     “Common Unit Transaction” has the meaning set forth in Section 4.05(f)
hereof.
     “Constituent Person” has the meaning set forth in Section 4.05(f) hereof.
     “Conversion Date” has the meaning set forth in Section 4.05(b) hereof.
     “Conversion Factor” means a factor of 1.0, as adjusted as provided in this
definition and in Section 6.08. The Conversion Factor will be adjusted in the
event that Summit REIT (i) declares or pays a dividend on its outstanding REIT
Shares in REIT Shares or makes a distribution to all holders of its outstanding
REIT Shares in REIT Shares, (ii) subdivides its outstanding REIT Shares or
(iii) combines its outstanding REIT Shares into a smaller number of REIT Shares.
In each of such events, the Conversion Factor shall be adjusted by multiplying
the Conversion Factor by a fraction, the numerator of which shall be the number
of REIT Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such
time), and the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on such date
and, provided further, that in the event that an entity other than an Affiliate
of Summit REIT shall become General Partner pursuant to any merger,
consolidation or combination of the General Partner or Summit REIT with or into
another entity (the “Successor Entity”), the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by the number of shares of the Successor
Entity into which one REIT Share is converted pursuant to such merger,
consolidation or combination, determined as of the date of such merger,
consolidation or combination. Any adjustment to the Conversion Factor shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event. If, however, the General Partner
receives a Notice of Redemption after the record date, if any, but prior to the
effective date of such event, the Conversion Factor shall be determined as if
the General Partner had received the Notice of Redemption immediately prior to
the record date for event.
     “Conversion Notice” has the meaning set forth in Section 4.05(b) hereof.
     “Conversion Right” has the meaning set forth in Section 4.05(a) hereof.
     “Defaulting Limited Partner” means a Limited Partner that has failed to pay
any amount owed to the Partnership under a Partnership Loan within 15 days after
demand for payment thereof is made by the Partnership.
     “Distributable Amount” has the meaning set forth in Section 5.02(d) hereof.
     “Economic Capital Account Balances” has the meaning set forth in
Section 5.01(g) hereof.

-4-



--------------------------------------------------------------------------------



 



     “Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or Summit REIT, including, without
limitation, Summit REIT’s 2011 Equity Incentive Plan.
     “Event of Bankruptcy” as to any Person means (i) the filing of a petition
for relief as to such Person as debtor or bankrupt under the Bankruptcy Code of
1978, as amended, or similar provision of law of any jurisdiction (except if
such petition is contested by such Person and has been dismissed within
90 days); (ii) the insolvency or bankruptcy of such Person as finally determined
by a court proceeding; (iii) the filing by such Person of a petition or
application to accomplish the same or for the appointment of a receiver or a
trustee for such Person or a substantial part of his assets; or (iv) the
commencement of any proceedings relating to such Person as a debtor under any
other reorganization, arrangement, insolvency, adjustment of debt or liquidation
law of any jurisdiction, whether now in existence or hereinafter in effect,
either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
     “Excepted Holder Limit” has the meaning set forth in the Articles.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Forced Conversion” has the meaning set forth in Section 4.05(c) hereof.
     “Forced Conversion Notice” has the meaning set forth in Section 4.05(c)
hereof.
     “General Partner” means Summit Hotel GP, LLC and any person who becomes a
substitute or additional General Partner as provided herein, and any of their
successors as General Partner.
     “General Partner Loan” means a loan extended by the General Partner to a
Defaulting Limited Partner in the form of a payment on a Partnership Loan by the
General Partner to the Partnership on behalf of the Defaulting Limited Partner.
     “General Partnership Interest” means the Partnership Interest held by the
General Partner in its capacity as the general partner of the Partnership, which
Partnership Interest is an interest as a general partner under the Act. The
General Partnership Interest will be a number of Common Units held by the
General Partner equal to one-tenth of one percent (0.1%) of all outstanding
Partnership Units. All other Partnership Units owned by the General Partner and
any Partnership Units owned by any Affiliate or Subsidiary of the General
Partner shall be considered to constitute a Limited Partnership Interest.
     “Indemnified Party” has the meaning set forth in Section 8.05(f) hereof.
     “Indemnifying Party” has the meaning set forth in Section 8.05(f) hereof.
     “Indemnitee” means (i) any Person made a party to a proceeding by reason of
its status as (A) the General Partner or (B) a director of the General Partner
or an officer or employee of the Partnership, the General Partner, Summit REIT
or any Subsidiary thereof, and (ii) such other

-5-



--------------------------------------------------------------------------------



 



Persons (including Affiliates of the General Partner, Summit REIT or the
Partnership) as the General Partner may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.
     “Independent Director” means a director of Summit REIT who meets the NYSE
requirements for an independent director as set forth from time to time.
     “Junior Shares” has the meaning set forth in the definition of “Additional
Securities.”
     “Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as it may be amended or restated from time to time, and any
Person who becomes a Substitute Limited Partner or any additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
     “Limited Partnership Interest” means a Partnership Interest held by a
Limited Partner at any particular time representing a fractional part of the
Partnership Interest of all Limited Partners, and includes any and all benefits
to which the holder of such a Limited Partnership Interest may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of the
Act. Limited Partnership Interests may be expressed as a number of Common Units,
LTIP Units or other Partnership Units.
     “Liquidating Gains” has the meaning set forth in Section 5.01(g) hereof.
     “LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit
and which has the rights, preferences and other privileges designated in
Section 4.04 hereof and elsewhere in this Agreement in respect of holders of
LTIP Units, including both vested LTIP Units and Unvested LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A as
it may be amended or restated from time to time.
     “LTIP Unitholder” means a Partner that holds LTIP Units.
     “Loss” has the meaning set forth in Section 5.01(h) hereof.
     “Majority in Interest” means Limited Partners holding more than fifty
percent (50%) of the Percentage Interests of the Limited Partners.
     “New Securities” has the meaning set forth in the definition of “Additional
Securities”.
     “Notice of Redemption” means the Notice of Exercise of Common Unit
Redemption Right substantially in the form attached as Exhibit B hereto.
     “NYSE” means the New York Stock Exchange.
     “Offer” has the meaning set forth in Section 7.01(c) hereof.
     “Offering” means the underwritten initial public offering of REIT Shares.

-6-



--------------------------------------------------------------------------------



 



     “Partner” means any General Partner or Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
     “Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in
Regulations Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt
Minimum Gain shall be determined in accordance with Regulations
Section 1.704-2(i)(5).
     “Partnership” has the meaning set forth in the recitals to this Agreement.
     “Partnership Interest” means an ownership interest in the Partnership held
by a Partner, and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of Common
Units, LTIP Units or other Partnership Units.
     “Partnership Loan” means a loan from the Partnership to the Partner on the
day the Partnership pays over the excess of the Withheld Amount over the
Distributable Amount to a taxing authority.
     “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).
     “Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by Summit REIT for
a distribution to its stockholders of some or all of its portion of such
distribution.
     “Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, and includes Common Units, LTIP
Units and any other class or series of Partnership Units that may be established
after the date hereof in accordance with the terms hereof. The number of
Partnership Units outstanding and the Percentage Interests represented by such
Partnership Units are set forth on Exhibit A hereto, as it may be amended or
restated from time to time.
     “Partnership Unit Designation” has the meaning set forth in
Section 4.02(a)(i) hereof.
     “Percentage Interest” means the percentage determined by dividing the
number of Partnership Units of a Partner by the sum of the number of Partnership
Units of all Partners.
     “Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.

-7-



--------------------------------------------------------------------------------



 



     “Preferred Shares” has the meaning set forth in the definition of
“Additional Securities”.
     “Profit” has the meaning set forth in Section 5.01(h) hereof.
     “Property” means any property or other investment in which the Partnership,
directly or indirectly, holds an ownership interest.
     “Redeeming Limited Partner” has the meaning set forth in Section 8.04(a)
hereof.
     “Redemption Shares” has the meaning set forth in Section 8.05(a) hereof.
     “Regulations” means the Federal Income Tax Regulations issued under the
Code, as amended and as subsequently amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
     “REIT” means a real estate investment trust under Sections 856 through 860
of the Code.
     “REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of Summit REIT and any Subsidiaries
thereof (which Subsidiaries shall, for purposes hereof, be included within the
definition of Summit REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director, officer
or employee of Summit REIT, (ii) costs and expenses relating to any public
offering and registration, or private offering, of securities by Summit REIT,
and all statements, reports, fees and expenses incidental thereto, including,
without limitation, underwriting discounts and selling commissions applicable to
any such offering of securities, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses associated with any repurchase of any
securities by Summit REIT, (iv) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
Summit REIT under federal, state or local laws or regulations, including filings
with the Commission, (v) costs and expenses associated with compliance by Summit
REIT with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any health, dental, vision, disability, life insurance, 401(k)
plan, incentive plan, bonus plan or other plan providing for compensation or
benefits for the employees of Summit REIT, (vii) costs and expenses incurred by
Summit REIT relating to any issuance or redemption of Partnership Interests and
(viii) all other operating or administrative costs of Summit REIT incurred in
the ordinary course of its business on behalf of or related to the Partnership.
     “REIT Shares” means shares of common stock, par value $0.01 per share, of
Summit REIT (or Successor Entity, as the case may be).
     “REIT Shares Amount” means the number of REIT Shares equal to the product
of (X) the number of Common Units offered for redemption by a Redeeming Limited
Partner, multiplied by (Y) the Conversion Factor as adjusted to and including
the Specified Redemption Date; provided that in the event Summit REIT issues to
all holders of REIT Shares rights,

-8-



--------------------------------------------------------------------------------



 



options, warrants or convertible or exchangeable securities entitling the
holders of REIT Shares to subscribe for or purchase additional REIT Shares, or
any other securities or property (collectively, the “Rights”), and such Rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include such Rights issuable to a holder of the REIT Shares Amount on
the record date fixed for purposes of determining the holders of REIT Shares
entitled to Rights.
     “Restriction Notice” has the meaning set forth in Section 8.04(f) hereof.
     “Rights” has the meaning set forth in the definition of “REIT Shares
Amount” herein.
     “Rule 144” has the meaning set forth in Section 8.05(c) hereof.
     “S-3 Eligible Date” has the meaning set forth in Section 8.05(a) hereof.
     “Safe Harbor Election” has the meaning set forth in Section 11.01 hereof.
     “Safe Harbor Interest” has the meaning set forth in Section 11.01 hereof.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Service” means the Internal Revenue Service.
     “Stock Ownership Limit” has the meaning set forth in the Articles.
     “Specified Redemption Date” means the first business day of the calendar
quarter that is at least 60 calendar days after the receipt by the General
Partner of a Notice of Redemption.
     “Subsidiary” means, with respect to any Person, any corporation or other
entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.
     “Subsidiary Partnership” means any partnership or limited liability company
in which the General Partner, Summit REIT, the Partnership, or a wholly owned
Subsidiary of the General Partner, Summit REIT or the Partnership owns a
partnership or limited liability company interest.
     “Substitute Limited Partner” means any Person admitted to the Partnership
as a Limited Partner pursuant to Section 9.03 hereof.
     “Successor Entity” has the meaning set forth in the definition of
“Conversion Factor” herein.
     “Summit REIT” has the meaning set forth in the recitals to this Agreement.
     “Survivor” has the meaning set forth in Section 7.01(d) hereof.
     “Tax Matters Partner” has the meaning set forth within Section 6231(a)(7)
of the Code.

-9-



--------------------------------------------------------------------------------



 



     “Trading Day” means a day on which the principal national securities
exchange on which a security is listed or admitted to trading is open for the
transaction of business or, if a security is not listed or admitted to trading
on any national securities exchange, shall mean any day other than a Saturday, a
Sunday or a day on which banking institutions in the State of New York are
authorized or obligated by law or executive order to close.
     “Transaction” has the meaning set forth in Section 7.01(c) hereof.
     “Transfer” has the meaning set forth in Section 9.02(a) hereof.
     “TRS” means a taxable REIT subsidiary (as defined in Section 856(l) of the
Code) of Summit REIT.
     “Unvested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.
     “Value” means, with respect to any security, the average of the daily
market prices of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any other national securities exchange, the last reported sale price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, on such day, (ii) if the security is
not listed or admitted to trading on the NYSE or any other national securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by Summit REIT, or (iii) if
the security is not listed or admitted to trading on the NYSE or any national
securities exchange and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by
Summit REIT, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten days prior to the date in question) for which prices have
been so reported; provided that if there are no bid and asked prices reported
during the ten days prior to the date in question, the value of the security
shall be determined by Summit REIT acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate. In the event the security includes any additional rights (including
any Rights), then the value of such rights shall be determined by Summit REIT
acting in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.
     “Vested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.
     “Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by an LTIP Unitholder upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.
     “Withheld Amount” means any amount required to be withheld by the
Partnership to pay over to any taxing authority as a result of any allocation or
distribution of income to a Partner.

-10-



--------------------------------------------------------------------------------



 



ARTICLE II
FORMATION OF THE PARTNERSHIP
     2.01 Formation of the Partnership. The Partnership was formed as a limited
partnership pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Partners and administration and
termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.
     2.02 Name. The Name of the Partnership shall be “Summit Hotel OP, LP” and
the Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “LP,” “L.P.” or “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners;
provided, however, failure to so notify the Partners shall not invalidate such
change or the authority granted hereunder.
     2.03 Registered Office and Agent; Principal Office. The registered office
of the Partnership in the State of Delaware is located at Corporation Trust
Center, 1209 Orange Street, Wilmington, DE 19801, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office is The Corporation Trust Company, a Delaware corporation. The
principal office of the Partnership is located at 2701 South Minnesota Avenue,
Suite 6, Sioux Falls, South Dakota 57105, or such other place as the General
Partner may from time to time designate. Upon such a change of the principal
office of the Partnership, the General Partner shall notify the Partners of such
change in the next regular communication to the Partners; provided, however,
failure to so notify the Partners shall not invalidate such change or the
authority granted hereunder. The Partnership may maintain offices at such other
place or places within or outside the State of Delaware as the General Partner
deems necessary or desirable.
     2.04 Term and Dissolution.
          (a) The term of the Partnership shall continue in full force and
effect until dissolved upon the first to occur of any of the following events:
          (i) the occurrence of an Event of Bankruptcy as to a General Partner
or the dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

-11-



--------------------------------------------------------------------------------



 



          (ii) the passage of 90 days after the sale or other disposition of all
or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such installment
obligations are paid in full);
          (iii) the redemption of all Limited Partnership Interests (other than
any Limited Partnership Interests held by the General Partner), unless the
General Partner determines to continue the term of the Partnership by the
admission of one or more additional Limited Partners; or
          (iv) the dissolution of the Partnership upon election by the General
Partner.
          (b) Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate and liquidate the Partnership’s assets and apply
and distribute the proceeds thereof in accordance with Section 5.06 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either
(i) defer liquidation of, or withhold from distribution for a reasonable time,
any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.
     2.05 Filing of Certificate and Perfection of Limited Partnership. The
General Partner shall execute, acknowledge, record and file at the expense of
the Partnership the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.
     2.06 Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
class or series and number of Partnership Units owned and the Percentage
Interest represented by such Partnership Units as of the date of such
certificate. Any such certificate (i) shall be in form and substance as
determined by the General Partner, (ii) shall not be negotiable and (iii) shall
bear a legend to the following effect:
THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF SUMMIT HOTEL OP, LP, AS
AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME, AND (B) ANY APPLICABLE
FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.

-12-



--------------------------------------------------------------------------------



 



ARTICLE III
BUSINESS OF THE PARTNERSHIP
     The purpose and nature of the business to be conducted by the Partnership
is (i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit Summit REIT at
all times to qualify as a REIT, unless Summit REIT otherwise ceases to, or the
Board of Directors determines, pursuant to Section 5.7 of the Articles, that
Summit REIT shall no longer, qualify as a REIT, (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or the ownership of interests in any entity engaged in any of the
foregoing and (iii) to do anything necessary or incidental to the foregoing. In
connection with the foregoing, and without limiting Summit REIT’s right in its
sole and absolute discretion to cease qualifying as a REIT, the Partners
acknowledge that the status of Summit REIT as a REIT and the avoidance of income
and excise taxes on Summit REIT inures to the benefit of all the Partners and
not solely to the General Partner or its Affiliates. Notwithstanding the
foregoing, the Limited Partners agree that Summit REIT may terminate or revoke
its status as a REIT under the Code at any time. Summit REIT shall also be
empowered to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation for purposes of Section 7704 of the Code.
ARTICLE IV
CAPITAL CONTRIBUTIONS AND ACCOUNTS
     4.01 Capital Contributions. The General Partner and each Limited Partner
has made a capital contribution to the Partnership in exchange for the
Partnership Units set forth opposite such Partner’s name on Exhibit A hereto, as
it may be amended or restated from time to time by the General Partner to the
extent necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership Units
or similar events having an effect on a Partner’s ownership of Partnership
Units.
     4.02 Additional Capital Contributions and Issuances of Additional
Partnership Units. Except as provided in this Section 4.02 or in Section 4.03
hereof, the Partners shall have no right or obligation to make any additional
Capital Contributions or loans to the Partnership. The General Partner may
contribute additional capital to the Partnership, from time to time, and receive
additional Partnership Interests, in the form of Partnership Units, in respect
thereof, in the manner contemplated in this Section 4.02.
          (a) Issuances of Additional Partnership Units.
          (i) General. As of the effective date of this Agreement, the
Partnership shall have two classes of Partnership Units, entitled “Common Units”
and “LTIP Units.” The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose at any time or from time to time
to the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the

-13-



--------------------------------------------------------------------------------



 



approval of any Limited Partners. The General Partner’s determination that
consideration is adequate shall be conclusive insofar as the adequacy of
consideration relates to whether the Partnership Units are validly issued and
fully paid. Any additional Partnership Units issued thereby may be issued in one
or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to the
then-outstanding Partnership Units held by the Limited Partners, all as shall be
determined by the General Partner in its sole and absolute discretion and
without the approval of any Limited Partner, subject to Delaware law that cannot
be preempted by the terms hereof and as set forth in a written document
hereafter attached to and made an exhibit to this Agreement (each, a
“Partnership Unit Designation”), including, without limitation, (i) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Units; (ii) the right of each such
class or series of Partnership Units to share in Partnership distributions; and
(iii) the rights of each such class or series of Partnership Units upon
dissolution and liquidation of the Partnership; provided, however, that no
additional Partnership Units shall be issued to the General Partner or Summit
REIT (or any direct or indirect wholly owned Subsidiary of the General Partner
or Summit REIT) unless:
          (1) (A) the additional Partnership Units are issued in connection with
an issuance of REIT Shares or other capital stock of, or other interests in,
Summit REIT, which REIT Shares, capital stock or other interests have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the additional Partnership Units issued to the General Partner or Summit REIT
(or any direct or indirect wholly owned Subsidiary of the General Partner or
Summit REIT) by the Partnership in accordance with this Section 4.02 and (B) the
General Partner or Summit REIT (or any direct or indirect wholly owned
Subsidiary of the General Partner or Summit REIT) shall make a Capital
Contribution to the Partnership in an amount equal to the cash consideration
received by Summit REIT from the issuance of such REIT Shares, capital stock or
other interests in Summit REIT;
          (2) (A) the additional Partnership Units are issued in connection with
an issuance of REIT Shares or other capital stock of, or other interests in,
Summit REIT pursuant to a taxable share dividend declared by Summit REIT, which
REIT Shares, capital stock or interests have designations, preferences and other
rights, all such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Partnership Units
issued to the General Partner or Summit REIT (or any direct or indirect wholly
owned Subsidiary of the General Partner or Summit REIT) by the Partnership in
accordance with this Section 4.02, (B) if Summit REIT allows the holders of its
REIT Shares to elect whether to receive such dividend in REIT Shares or other
capital stock of or, other interests in Summit REIT or cash, the Partnership
will give the Limited Partners (excluding the General Partner, Summit REIT or
any direct or indirect Subsidiary of the General Partner or Summit REIT) the
same election to elect to receive (I) Partnership Units or cash or, (II) at the

-14-



--------------------------------------------------------------------------------



 



election of Summit REIT, REIT Shares, capital stock or other interests in Summit
REIT or cash, and (C) if the Partnership issues additional Partnership Units
pursuant to this Section 4.02(a)(i)(2), then an amount of income equal to the
value of the Partnership Units received will be allocated to those holders of
Common Units that elect to receive additional Partnership Units;
          (3) the additional Partnership Units are issued in exchange for
property owned by the General Partner or Summit REIT (or any direct or indirect
wholly owned Subsidiary of the General Partner or Summit REIT) with a fair
market value, as determined by the General Partner, in good faith, equal to the
value of the Partnership Units; or
          (4) the additional Partnership Units are issued to all Partners in
proportion to their respective Percentage Interests.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the interests of the Partnership. Upon the issuance of any additional
Partnership Units, the General Partner shall amend Exhibit A as appropriate to
reflect such issuance.
          (ii) Upon Issuance of Additional Securities. Summit REIT shall not
issue any Additional Securities (other than REIT Shares issued in connection
with an exchange pursuant to Section 8.04 hereof or REIT Shares or other capital
stock of or other interests in Summit REIT issued in connection with a taxable
stock dividend as described in Section 4.02(a)(i)(2) hereof) or Rights other
than to all holders of REIT Shares, Preferred Shares, Junior Shares, or New
Securities, as the case may be, unless (A) the General Partner shall cause the
Partnership to issue to the General Partner or Summit REIT (or any direct or
indirect wholly owned Subsidiary of the General Partner or Summit REIT)
Partnership Units or Rights having designations, preferences and other rights,
all such that the economic interests are substantially similar to those of the
Additional Securities, and (B) Summit REIT, directly or through the General
Partner (or any direct or indirect wholly owned Subsidiary of the General
Partner or another direct or indirect wholly owned Subsidiary of Summit REIT),
contributes the proceeds from the issuance of such Additional Securities and
from any exercise of Rights contained in such Additional Securities to the
Partnership; provided, however, that Summit REIT is allowed to issue Additional
Securities in connection with an acquisition of Property to be held directly by
Summit REIT, but if and only if, such direct acquisition and issuance of
Additional Securities have been approved by a majority of the Independent
Directors. Without limiting the foregoing, Summit REIT is expressly authorized
to issue Additional Securities for less than fair market value, and the General
Partner is authorized to cause the Partnership to issue to the General Partner
or Summit REIT (or any direct or indirect wholly owned Subsidiary of the General
Partner or Summit REIT) corresponding Partnership Units, so long as (x) the
General Partner concludes in good faith that such issuance is in the best
interests of Summit REIT, the General Partner and the Partnership and (y) Summit
REIT, directly or through the General Partner (or any direct or indirect wholly
owned Subsidiary of the General Partner or another direct or indirect wholly

-15-



--------------------------------------------------------------------------------



 



owned Subsidiary of Summit REIT), contributes all proceeds from such issuance to
the Partnership, including without limitation, the issuance of REIT Shares and
corresponding Partnership Units pursuant to a stock purchase plan providing for
purchases of REIT Shares at a discount from fair market value or pursuant to
stock awards, including stock options that have an exercise price that is less
than the fair market value of the REIT Shares, either at the time of issuance or
at the time of exercise, and restricted or other stock awards approved by the
Board of Directors. For example, in the event Summit REIT issues REIT Shares for
a cash purchase price and Summit REIT, directly or through the General Partner
(or any direct or indirect wholly owned Subsidiary of the General Partner or
another direct or indirect wholly owned Subsidiary of Summit REIT), contributes
all of the proceeds of such issuance to the Partnership as required hereunder,
the General Partner or Summit REIT (or any direct or indirect wholly owned
Subsidiary of the General Partner or Summit REIT) shall be issued a number of
additional Partnership Units equal to the product of (A) the number of such REIT
Shares issued by Summit REIT, the proceeds of which were so contributed,
multiplied by (B) a fraction, the numerator of which is 100%, and the
denominator of which is the Conversion Factor in effect on the date of such
contribution.
          (b) Certain Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, Summit REIT, directly or
through the General Partner (or any direct or indirect wholly owned Subsidiary
of the General Partner or another direct or indirect wholly owned Subsidiary of
Summit REIT), shall make Capital Contributions to the Partnership of the
proceeds therefrom, provided that if the proceeds actually received and
contributed by Summit REIT, directly or through the General Partner (or any
direct or indirect wholly owned Subsidiary of the General Partner or another
direct or indirect wholly owned Subsidiary of Summit REIT), are less than the
gross proceeds of such issuance as a result of any underwriter’s discount,
commissions, placement fees or other expenses paid or incurred in connection
with such issuance, then Summit REIT, directly or through the General Partner
(or any direct or indirect wholly owned Subsidiary of the General Partner or
another direct or indirect wholly owned Subsidiary of Summit REIT), shall be
deemed to have made a Capital Contribution to the Partnership in the amount
equal to the sum of the net proceeds of such issuance plus the amount of such
underwriter’s discount, commissions, placement fees or other expenses paid by
Summit REIT, and the Partnership shall be deemed simultaneously to have
reimbursed such discount, commissions, placement fees and expenses as an
Administrative Expense for the benefit of the Partnership for purposes of
Section 6.05(b).
          (c) Repurchases of Summit REIT Securities. If Summit REIT shall
repurchase shares of any class or series of its capital stock, the purchase
price thereof and all costs incurred in connection with such repurchase shall be
reimbursed to Summit REIT by the Partnership pursuant to Section 6.05 hereof and
the General Partner shall cause the Partnership to redeem an equivalent number
of Partnership Units of the appropriate class or series held by Summit REIT (or
any direct or indirect wholly owned Subsidiary of Summit REIT) (which, in the
case of REIT Shares, shall be a number equal to the quotient of the number of
such REIT Shares divided by the Conversion Factor).
     4.03 Additional Funding. If the General Partner determines that it is in
the best interests of the Partnership to provide for additional Partnership
funds (“Additional Funds”) for

-16-



--------------------------------------------------------------------------------



 



any Partnership purpose, the General Partner may (i) cause the Partnership to
obtain such funds from outside borrowings, or (ii) elect to have the General
Partner or any of its Affiliates provide such Additional Funds to the
Partnership through loans or otherwise.
     4.04 LTIP Units.
          (a) Issuance of LTIP Units. Notwithstanding anything contained herein
to the contrary, the General Partner may from time to time issue LTIP Units to
Persons who provide services to the Partnership, the General Partner or Summit
REIT for such consideration as the General Partner may determine to be
appropriate, and admit such Persons as Limited Partners. Subject to the
following provisions of this Section 4.04 and the special provisions of Sections
4.05 and 5.01(g) hereof, LTIP Units shall be treated as Common Units, with all
of the rights, privileges and obligations attendant thereto. For purposes of
computing the Partners’ Percentage Interests, holders of LTIP Units shall be
treated as Common Unit holders and LTIP Units shall be treated as Common Units.
In particular, the Partnership shall maintain at all times a one-to-one
correspondence between LTIP Units and Common Units for conversion, distribution
and other purposes, including, without limitation, complying with the following
procedures:
          (i) If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Partnership
makes a distribution on all outstanding Common Units in Partnership Units,
(B) the Partnership subdivides the outstanding Common Units into a greater
number of units or combines the outstanding Common Units into a smaller number
of units, or (C) the Partnership issues any Partnership Units in exchange for
its outstanding Common Units by way of a reclassification or recapitalization of
its Common Units. If more than one Adjustment Event occurs, the adjustment to
the LTIP Units need be made only once using a single formula that takes into
account each and every Adjustment Event as if all Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Common Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner or Summit REIT (or any direct or
indirect wholly owned Subsidiary of the General Partner or Summit REIT) in
respect of a capital contribution to the Partnership of proceeds from the sale
of Additional Securities by Summit REIT. If the Partnership takes an action
affecting the Common Units other than actions specifically described above as
“Adjustment Events” and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
Equity Incentive Plan and Vesting Agreement, in such manner and at such time as
the General Partner, in its sole discretion, may determine to be appropriate
under the circumstances. If an adjustment is made to the LTIP Units, as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive

-17-



--------------------------------------------------------------------------------



 



evidence of the correctness of such adjustment absent manifest error. Promptly
after filing of such certificate, the Partnership shall deliver a notice to each
LTIP Unitholder setting forth the adjustment to his or her LTIP Units and the
effective date of such adjustment; provided, however, the failure to deliver
such notice shall not invalidate the adjustment or the authority granted
hereunder, and
          (ii) The LTIP Unitholders shall, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit equal
to the distributions per Common Unit (the “Common Partnership Unit
Distribution”), paid to holders of Common Units on such Partnership Record Date
established by the General Partner with respect to such distribution. So long as
any LTIP Units are outstanding, no distributions (whether in cash or in kind)
shall be authorized, declared or paid on Common Units, unless equal
distributions have been or contemporaneously are authorized, declared and paid
on the LTIP Units.
          (b) Priority. Subject to the provisions of this Section 4.04, the
special provisions of Sections 4.05 and 5.01(g) hereof and any Vesting
Agreement, the LTIP Units shall rank pari passu with the Common Units as to the
payment of regular and special periodic or other distributions and distribution
of assets upon liquidation, dissolution or winding up. As to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, any class or series of Partnership Units which by its terms
specifies that it shall rank junior to, on a parity with, or senior to the
Common Units shall also rank junior to, or pari passu with, or senior to, as the
case may be, the LTIP Units. Subject to the terms of any Vesting Agreement, an
LTIP Unitholder shall be entitled to transfer his or her LTIP Units to the same
extent, and subject to the same restrictions as holders of Common Units are
entitled to transfer their Common Units pursuant to Article IX.
          (c) Special Provisions. LTIP Units shall be subject to the following
special provisions:
          (i) Vesting Agreements. LTIP Units may, in the sole discretion of the
General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the General Partner from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Equity Incentive Plan, if applicable.
LTIP Units that have vested under the terms of a Vesting Agreement are referred
to as “Vested LTIP Units”; all other LTIP Units shall be treated as “Unvested
LTIP Units.”
          (ii) Forfeiture. Unless otherwise specified in the Vesting Agreement,
upon the occurrence of any event specified in a Vesting Agreement as resulting
in either the right of the Partnership or the General Partner to repurchase LTIP
Units at a specified purchase price or some other forfeiture of any LTIP Units,
then if the Partnership or the General Partner exercises such right to
repurchase or forfeiture in accordance with the applicable Vesting Agreement,
the relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose.

-18-



--------------------------------------------------------------------------------



 



Unless otherwise specified in the Vesting Agreement, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with respect to a Partnership Record Date
prior to the effective date of the forfeiture. In connection with any repurchase
or forfeiture of LTIP Units, the balance of the portion of the Capital Account
of the LTIP Unitholder that is attributable to all of his or her LTIP Units
shall be reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 5.01(g) hereof, calculated with respect to the LTIP
Unitholder’s remaining LTIP Units, if any.
          (iii) Allocations. LTIP Unitholders shall be entitled to certain
special allocations of gain under Section 5.01(g) hereof.
          (iv) Redemption. The Common Unit Redemption Right provided to Limited
Partners under Section 8.04 hereof shall not apply with respect to LTIP Units
unless and until they are converted to Common Units as provided in clause
(v) below and Section 4.05 hereof.
          (v) Conversion to Common Units. Vested LTIP Units are eligible to be
converted into Common Units in accordance with Section 4.05 hereof.
          (d) Voting. LTIP Unitholders shall (a) have the same voting rights as
the holders of Common Units, with all Vested LTIP Units and Unvested LTIP Units
voting as a single class with the Common Units and having one vote per LTIP
Unit; and (b) have the additional voting rights that are expressly set forth
below. So long as any LTIP Units remain outstanding, the Partnership shall not,
without the affirmative vote of the holders of a majority of the LTIP Units
(Vested LTIP Units and Unvested LTIP Units) outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect (as determined in good faith by the General Partner) any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Common Units; but subject, in any event, to the following provisions:
          (i) With respect to any Common Unit Transaction (as defined in
Section 4.05(f) hereof), so long as the LTIP Units are treated in accordance
with Section 4.05(f) hereof, the consummation of such Common Unit Transaction
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and
          (ii) Any creation or issuance of any Partnership Units or of any class
or series of Partnership Interest including without limitation additional Common
Units or LTIP Units, whether ranking senior to, junior to, or on a parity with
the LTIP Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.

-19-



--------------------------------------------------------------------------------



 



     The foregoing voting provisions will not apply if, at or prior to the time
when the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.
     4.05 Conversion of LTIP Units.
          (a) Subject to the provisions of this Section 4.05, an LTIP Unitholder
shall have the right (the “Conversion Right”), at such holder’s option, at any
time to convert all or a portion of such holder’s Vested LTIP Units into Common
Units; provided, however, that a holder may not exercise the Conversion Right
for less than 1,000 Vested LTIP Units or, if such holder holds less than 1,000
Vested LTIP Units, all of the Vested LTIP Units held by such holder. LTIP
Unitholders shall not have the right to convert Unvested LTIP Units into Common
Units until they become Vested LTIP Units; provided, however, that when an LTIP
Unitholder is notified of the expected occurrence of an event that will cause
such LTIP Unitholder’s Unvested LTIP Units to become Vested LTIP Units, such
LTIP Unitholder may give the Partnership a Conversion Notice conditioned upon
and effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the LTIP Unitholder, shall be accepted by the
Partnership subject to such condition. The General Partner shall have the right
at any time to cause a conversion of Vested LTIP Units into Common Units. In all
cases, the conversion of any LTIP Units into Common Units shall be subject to
the conditions and procedures set forth in this Section 4.05.
          (b) A holder of Vested LTIP Units may convert such LTIP Units into an
equal number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.04 hereof. Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert a number of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
Limited Partner, to the extent attributable to its ownership of LTIP Units,
divided by (y) the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”).
     In order to exercise the Conversion Right, an LTIP Unitholder shall deliver
a notice (a “Conversion Notice”) in the form attached as Exhibit D to the
Partnership (with a copy to the General Partner) not less than ten nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided, however, that if the General Partner has not given to the LTIP
Unitholders notice of a proposed or upcoming Common Unit Transaction (as defined
in Section 4.05(f) hereof) at least 30 days prior to the effective date of such
Common Unit Transaction, then LTIP Unitholders shall have the right to deliver a
Conversion Notice until the earlier of (x) the tenth day after such notice from
the General Partner of a Common Unit Transaction or (y) the third Trading Day
immediately preceding the effective date of such Common Unit Transaction. A
Conversion Notice shall be provided in the manner provided in Section 12.01
hereof. Each LTIP Unitholder covenants and agrees with the Partnership that all
Vested LTIP Units to be converted pursuant to this Section 4.05(b) shall be free
and clear of all liens. Notwithstanding anything herein to the contrary, a
holder of LTIP Units may deliver a Notice of Redemption pursuant to
Section 8.04(a) hereof relating to those Common Units that will be issued to
such holder upon conversion of such LTIP Units into Common Units in advance of
the Conversion Date; provided, however, that the redemption of such Common Units
by the Partnership shall in no event take place until after the Conversion Date.
For clarity, it is noted

-20-



--------------------------------------------------------------------------------



 



that the objective of this paragraph is to put an LTIP Unitholder in a position
where, if such holder so wishes, the Common Units into which such holder’s
Vested LTIP Units will be converted can be tendered to the Partnership for
redemption simultaneously with such conversion, with the further consequence
that, if Summit REIT elects to assume the Partnership’s redemption obligation
with respect to such Common Units under Section 8.04(b) hereof by delivering to
such holder the REIT Shares Amount, then such holder can have the REIT Shares
Amount issued to such holder simultaneously with the conversion of such holder’s
Vested LTIP Units into Common Units. The General Partner and LTIP Unitholder
shall reasonably cooperate with each other to coordinate the timing of the
events described in the foregoing sentence.
          (c) The Partnership, at any time at the election of the General
Partner, may cause any number of Vested LTIP Units held by an LTIP Unitholder to
be converted (a “Forced Conversion”) into an equal number of Common Units,
giving effect to all adjustments (if any) made pursuant to Section 4.04 hereof;
provided, however, that the Partnership may not cause Forced Conversion of any
LTIP Units that would not at the time be eligible for conversion at the option
of such LTIP Unitholder pursuant to Section 4.05(b) hereof. In order to exercise
its right of Forced Conversion, the Partnership shall deliver a notice (a
“Forced Conversion Notice”) in the form attached as Exhibit E to the applicable
LTIP Unitholder not less than ten nor more than 60 days prior to the Conversion
Date specified in such Forced Conversion Notice. A Forced Conversion Notice
shall be provided in the manner provided in Section 12.01 hereof and shall be
revocable by the General Partner at any time prior to the Forced Conversion.
          (d) A conversion of Vested LTIP Units for which the holder thereof has
given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Units issuable upon such conversion. After the
conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The Assignee of any
Limited Partner pursuant to Article IX hereof may exercise the rights of such
Limited Partner pursuant to this Section 4.05 and such Limited Partner shall be
bound by the exercise of such rights by the Assignee.
          (e) For purposes of making future allocations under Section 5.01(g)
hereof and applying the Capital Account Limitation, the portion of the Economic
Capital Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.
          (f) If the Partnership, the General Partner or Summit REIT shall be a
party to any Common Unit Transaction (including without limitation a merger,
consolidation, unit exchange, self tender offer for all or substantially all
Common Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any Common Unit
Transaction which constitutes an Adjustment Event) in each case as a result of
which Common Units shall be exchanged for or converted into the right, or the

-21-



--------------------------------------------------------------------------------



 



holders of Common Units shall otherwise be entitled, to receive cash, securities
or other property or any combination thereof (each of the foregoing being
referred to herein as a “Common Unit Transaction”), then the General Partner
shall, subject to the terms of any applicable Equity Incentive Plan or Vesting
Agreement, exercise immediately prior to the Common Unit Transaction its right
to cause a Forced Conversion with respect to the maximum number of LTIP Units
then eligible for conversion, taking into account any allocations that occur in
connection with the Common Unit Transaction or that would occur in connection
with the Common Unit Transaction if the assets of the Partnership were sold at
the Common Unit Transaction price or, if applicable, at a value determined by
the General Partner in good faith using the value attributed to the Partnership
Units in the context of the Common Unit Transaction (in which case the
Conversion Date shall be the effective date of the Common Unit Transaction).
     In anticipation of such Forced Conversion and the consummation of the
Common Unit Transaction, the Partnership shall use commercially reasonable
efforts to cause each LTIP Unitholder to be afforded the right to receive in
connection with such Common Unit Transaction in consideration for the Common
Units into which such LTIP Unitholder’s Units will be converted the same kind
and amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Common Unit Transaction by a holder of
the same number of Common Units, assuming such holder of Common Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Common Unit Transaction, prior to such Common Unit
Transaction the General Partner shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by such LTIP Unitholder (or by any of such LTIP Unitholder’s
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such Common Unit holder failed to make such an election.
     Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Common Unit
Transaction to be consistent with the provisions of this Section 4.05(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Common Units in connection with the Common Unit Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Common Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.

-22-



--------------------------------------------------------------------------------



 



     4.06 Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with
Regulations Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires
an additional Partnership Interest in exchange for more than a de minimis
Capital Contribution, (ii) the Partnership distributes to a Partner more than a
de minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(g) or (iv) the Partnership grants a
Partnership Interest (other than a de minimis Partnership Interest) as
consideration for the provision of services to or for the benefit of the
Partnership to an existing Partner acting in a Partner capacity, or to a new
Partner acting in a Partner capacity or in anticipation of being a Partner, the
General Partner shall revalue the property of the Partnership to its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) in accordance
with Regulations Section 1.704-1(b)(2)(iv)(f); provided that the issuance of any
LTIP Unit shall be deemed to require a revaluation pursuant to this
Section 4.06. When the Partnership’s property is revalued by the General
Partner, the Capital Accounts of the Partners shall be adjusted in accordance
with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require
such Capital Accounts to be adjusted to reflect the manner in which the
unrealized gain or loss inherent in such property (that has not been reflected
in the Capital Accounts previously) would be allocated among the Partners
pursuant to Section 5.01 hereof if there were a taxable disposition of such
property for its fair market value (as determined by the General Partner, in its
sole and absolute discretion, and taking into account Section 7701(g) of the
Code) on the date of the revaluation. In making those adjustments to the Capital
Accounts of the Partners occurring during any taxable year in which this
Agreement is effective, the General Partner shall allocate the adjustments, to
the extent possible and in its sole and absolute discretion, to cause the
Capital Account attributable to each Common Unit to be equal in amount; provided
that the General Partner shall not make any allocation that could cause any
holder of Partnership Units to recognize income or gain for federal income tax
purposes.
     4.07 Percentage Interests. If the number of outstanding Common Units or
other class or series of Partnership Units increases or decreases during a
taxable year, each Partner’s Percentage Interest shall be adjusted by the
General Partner effective as of the effective date of each such increase or
decrease to a percentage equal to the number of Common Units or other class or
series of Partnership Units held by such Partner divided by the aggregate number
of Common Units or other class or series of Partnership Units, as applicable,
outstanding after giving effect to such increase or decrease. If the Partners’
Percentage Interests are adjusted pursuant to this Section 4.07, the Profits and
Losses for the taxable year in which the adjustment occurs shall be allocated
between the part of the year ending on the day when the Partnership’s property
is revalued by the General Partner and the part of the year beginning on the
following day either (i) as if the taxable year had ended on the date of the
adjustment or (ii) based on the number of days in each part. The General
Partner, in its sole and absolute discretion, shall determine which method shall
be used to allocate Profits and Losses for the taxable year in which the
adjustment occurs. The allocation of Profits and Losses for the earlier part of
the year shall be based on the Percentage Interests before adjustment, and the
allocation of Profits and Losses for the later part shall be based on the
adjusted Percentage Interests.
     4.08 No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.

-23-



--------------------------------------------------------------------------------



 



     4.09 Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.
     4.10 No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement, except as provided in
Section 6.03(h), shall be solely for the benefit of, and may be enforced solely
by, the parties to this Agreement and their respective successors and assigns.
None of the rights or obligations of the Partners herein set forth to make
Capital Contributions or loans to the Partnership shall be deemed an asset of
the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other property in violation of the Act. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Limited Partner is obligated to return such
money or property, such obligation shall be the obligation of such Limited
Partner and not of the General Partner. Without limiting the generality of the
foregoing, a deficit Capital Account of a Partner shall not be deemed to be a
liability of such Partner nor an asset or property of the Partnership.
ARTICLE V
PROFITS AND LOSSES; DISTRIBUTIONS
     5.01 Allocation of Profit and Loss.
          (a) Profit. Profit of the Partnership for each fiscal year of the
Partnership shall be allocated to the Partners in accordance with their
respective Percentage Interests.
          (b) Loss. Loss of the Partnership for each fiscal year of the
Partnership shall be allocated to the Partners in accordance with their
respective Percentage Interests.
          (c) Minimum Gain Chargeback. Notwithstanding any provision to the
contrary, (i) any expense of the Partnership that is a “nonrecourse deduction”
within the meaning of Regulations Section 1.704-2(b)(1) shall be allocated in
accordance with the Partners’ respective Percentage Interests, (ii) any expense
of the Partnership that is a “partner nonrecourse deduction” within the meaning
of Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that
bears the “economic risk of loss” of such deduction in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain within the meaning of Regulations

-24-



--------------------------------------------------------------------------------



 



Section 1.704-2(i)(4) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704(2)(g), items of gain and
income shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Regulations
Section 1.704-2(j). The manner in which it is reasonably expected that the
deductions attributable to nonrecourse liabilities will be allocated for
purposes of determining a Partner’s share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be in
accordance with a Partner’s Percentage Interest.
          (d) Qualified Income Offset. If a Partner receives in any taxable year
an adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(d).
          (e) Capital Account Deficits. Loss shall not be allocated to a Limited
Partner to the extent that such allocation would cause a deficit in such
Partner’s Capital Account (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of
such Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit first shall be allocated to the General
Partner in an amount necessary to offset the Loss previously allocated to the
General Partner under this Section 5.01(e).
          (f) Allocations Between Transferor and Transferee. If a Partner
transfers any part or all of its Partnership Interest, the distributive shares
of the various items of Profit and Loss allocable among the Partners during such
fiscal year of the Partnership shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s fiscal year had ended on
the date of the transfer or (ii) based on the number of days of such fiscal year
that each was a Partner without regard to the results of Partnership activities
in the respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
          (g) Special Allocations Regarding LTIP Units. Notwithstanding the
provisions of Sections 5.01(a) and (b) hereof, Liquidating Gains shall first be
allocated to the LTIP Unitholders until their Economic Capital Account Balances,
to the extent attributable to their ownership of LTIP Units, are equal to
(i) the Common Unit Economic Balance, multiplied by (ii) the number of their
LTIP Units. For this purpose, “Liquidating Gains” means net capital

-25-



--------------------------------------------------------------------------------



 



gains realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the value of
Partnership assets under Section 704(b) of the Code. The “Economic Capital
Account Balances” of the LTIP Unit holders will be equal to their Capital
Account balances to the extent attributable to their ownership of LTIP Units.
Similarly, the “Common Unit Economic Balance” shall mean (i) the Capital Account
balance of Summit REIT, plus the amount of Summit REIT’s share of any Partner
Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to Summit REIT’s direct or indirect ownership of Common
Units and computed on a hypothetical basis after taking into account all
allocations through the date on which any allocation is made under this
Section 5.01(g), divided by (ii) the number of Common Units directly or
indirectly owned by Summit REIT. Any such allocations shall be made among the
LTIP Unitholders in proportion to the amounts required to be allocated to each
under this Section 5.01(g). The parties agree that the intent of this
Section 5.01(g) is to make the Capital Account balance associated with each LTIP
Unit to be economically equivalent to the Capital Account balance associated
with Common Units directly or indirectly owned by Summit REIT (on a per-Unit
basis).
          (h) Definition of Profit and Loss. “Profit” and “Loss” and any items
of income, gain, expense or loss referred to in this Agreement shall be
determined in accordance with federal income tax accounting principles, as
modified by Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss
shall not include items of income, gain and expense that are specially allocated
pursuant to Sections 5.01(c), (d)or (e) hereof. All allocations of income,
Profit, gain, Loss and expense (and all items contained therein) for federal
income tax purposes shall be identical to all allocations of such items set
forth in this Section 5.01, except as otherwise required by Section 704(c) of
the Code and Regulations Section 1.704-1(b)(4). With respect to properties
acquired by the Partnership, the General Partner shall have the authority to
elect the method to be used by the Partnership for allocating items of income,
gain and expense as required by Section 704(c) of the Code with respect to such
properties, and such election shall be binding on all Partners.
     5.02 Distribution of Cash.
          (a) Subject to Sections 5.02(c), (d) and (e) hereof and to the terms
of any Partnership Unit Designation, the Partnership shall distribute cash at
such times and in such amounts as are determined by the General Partner in its
sole and absolute discretion, to the Partners who are Partners on the
Partnership Record Date with respect to such quarter (or other distribution
period) in proportion with their respective Common Units on the Partnership
Record Date.
          (b) In accordance with Section 4.04(a)(ii), the LTIP Unitholders shall
be entitled to receive distributions in an amount per LTIP Unit equal to the
Common Partnership Unit Distribution.
          (c) If a new or existing Partner acquires additional Partnership Units
in exchange for a Capital Contribution on any date other than a Partnership
Record Date (other than Partnership Units acquired by the General Partner or
Summit REIT (or any direct or indirect wholly owned Subsidiary of the General
Partner or Summit REIT ) in connection with the

-26-



--------------------------------------------------------------------------------



 



issuance of additional REIT Shares or Additional Securities), the cash
distribution attributable to such additional Partnership Units relating to the
Partnership Record Date next following the issuance of such additional
Partnership Units shall be reduced in the proportion to (i) the number of days
that such additional Partnership Units are held by such Partner bears to
(ii) the number of days between such Partnership Record Date and the immediately
preceding Partnership Record Date.
          (d) Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to a Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner (the
“Distributable Amount”) equals or exceeds the Withheld Amount, the entire
Distributable Amount shall be treated as a distribution of cash to such Partner,
or (ii) if the Distributable Amount is less than the Withheld Amount, the excess
of the Withheld Amount over the Distributable Amount shall be treated as a
Partnership Loan from the Partnership to the Partner on the day the Partnership
pays over such amount to a taxing authority. A Partnership Loan shall be repaid
upon the demand of the Partnership or, alternatively, through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee. In the event that a Limited Partner fails to pay any amount owed to
the Partnership with respect to the Partnership Loan within 15 days after demand
for payment thereof is made by the Partnership on the Limited Partner, the
General Partner, in its sole and absolute discretion, may elect to make the
payment to the Partnership on behalf of such Defaulting Limited Partner. In such
event, on the date of payment, the General Partner shall be deemed to have
extended a General Partner Loan to the Defaulting Limited Partner in the amount
of the payment made by the General Partner and shall succeed to all rights and
remedies of the Partnership against the Defaulting Limited Partner as to that
amount. Without limitation, the General Partner shall have the right to receive
any distributions that otherwise would be made by the Partnership to the
Defaulting Limited Partner until such time as the General Partner Loan has been
paid in full, and any such distributions so received by the General Partner
shall be treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.
     Any amounts treated as a Partnership Loan or a General Partner Loan
pursuant to this Section 5.02(d) shall bear interest at the lesser of (i) 300
basis points above the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in The Wall Street
Journal, or (ii) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date the Partnership or the General Partner, as
applicable, is deemed to extend the loan until such loan is repaid in full.
          (e) In no event may a Partner receive a distribution of cash with
respect to a Partnership Unit if such Partner is entitled to receive a cash
dividend or other distribution of cash as the holder of record of a REIT Share
for which all or part of such Partnership Unit has been or will be redeemed.

-27-



--------------------------------------------------------------------------------



 



     5.03 REIT Distribution Requirements. The General Partner shall use
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable Summit REIT to pay distributions to its stockholders that
will allow Summit REIT to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code, other than to
the extent Summit REIT elects to retain and pay income tax on its net capital
gain.
     5.04 No Right to Distributions in Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.
     5.05 Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive,
and the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.
     5.06 Distributions Upon Liquidation.
          (a) Upon liquidation of the Partnership, after payment of, or adequate
provision for, debts and obligations of the Partnership, including any Partner
loans, any remaining assets of the Partnership shall be distributed to all
Partners with positive Capital Accounts in accordance with their respective
positive Capital Account balances.
          (b) For purposes of Section 5.06(a) hereof, the Capital Account of
each Partner shall be determined after all adjustments made in accordance with
Sections 5.01 and 5.02 hereof resulting from Partnership operations and from all
sales and dispositions of all or any part of the Partnership’s assets.
          (c) Any distributions pursuant to this Section 5.06 shall be made by
the end of the Partnership’s taxable year in which the liquidation occurs (or,
if later, within 90 days after the date of the liquidation). To the extent
deemed advisable by the General Partner, appropriate arrangements (including the
use of a liquidating trust) may be made to assure that adequate funds are
available to pay any contingent debts or obligations.
     5.07 Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under the Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

-28-



--------------------------------------------------------------------------------



 



ARTICLE VI
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
     6.01 Management of the Partnership.
          (a) Except as otherwise expressly provided in this Agreement, the
General Partner shall have full, complete and exclusive discretion to manage and
control the business of the Partnership for the purposes herein stated, and
shall make all decisions affecting the business and assets of the Partnership.
Subject to the restrictions specifically contained in this Agreement, the powers
of the General Partner shall include, without limitation, the authority to take
the following actions on behalf of the Partnership:
          (i) to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to, notes
and mortgages that the General Partner determines are necessary or appropriate
in the business of the Partnership;
          (ii) to construct buildings and make other improvements on the
properties owned or leased by the Partnership;
          (iii) to authorize, issue, sell, redeem or otherwise purchase any
Partnership Units or any securities (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Units, or Rights relating to any class
or series of Partnership Units) of the Partnership;
          (iv) to borrow or lend money for the Partnership, issue or receive
evidences of indebtedness in connection therewith, refinance, increase the
amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such indebtedness, and secure indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;
          (v) to pay, either directly or by reimbursement, all operating costs
and general administrative expenses of the Partnership to third parties or to
the General Partner or its Affiliates as set forth in this Agreement;
          (vi) to guarantee or become a co-maker of indebtedness of any
Subsidiary of the General Partner or the Partnership, refinance, increase the
amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such guarantee or indebtedness, and secure such guarantee or
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets;
          (vii) to use assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general and administrative expenses of Summit REIT, the General Partner, the
Partnership or any Subsidiary of the foregoing, to third parties or to Summit
REIT or the General Partner as set forth in this Agreement;

-29-



--------------------------------------------------------------------------------



 



          (viii) to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine and to further lease property from third parties, including ground
leases;
          (ix) to prosecute, defend, arbitrate or compromise any and all claims
or liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may determine, and similarly to prosecute, settle
or defend litigation with respect to the Partners, the Partnership or the
Partnership’s assets;
          (x) to file applications, communicate and otherwise deal with any and
all governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership’s business;
          (xi) to make or revoke any election permitted or required of the
Partnership by any taxing authority;
          (xii) to maintain such insurance coverage for public liability, fire
and casualty, and any and all other insurance for the protection of the
Partnership, for the conservation of Partnership assets, or for any other
purpose convenient or beneficial to the Partnership, in such amounts and such
types, as it shall determine from time to time;
          (xiii) to determine whether or not to apply any insurance proceeds for
any property to the restoration of such property or to distribute the same;
          (xiv) to establish one or more divisions of the Partnership, to hire
and dismiss employees of the Partnership or any division of the Partnership, and
to retain legal counsel, accountants, consultants, real estate brokers and such
other persons as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such reasonable
remuneration as the General Partner may deem reasonable and proper;
          (xv) to retain other services of any kind or nature in connection with
the Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
          (xvi) to negotiate and conclude agreements on behalf of the
Partnership with respect to any of the rights, powers and authority conferred
upon the General Partner;
          (xvii) to maintain accurate accounting records and to file promptly
all federal, state and local income tax returns on behalf of the Partnership;
          (xviii) to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

-30-



--------------------------------------------------------------------------------



 



          (xix) to form or acquire an interest in, and contribute property to,
any further limited or general partnerships, joint ventures or other
relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, its
Subsidiaries and any other Person in which it has an equity interest from time
to time);
          (xx) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;
          (xxi) to merge, consolidate or combine the Partnership with or into
another Person;
          (xxii) to enter into and perform obligations under underwriting or
other agreements in connection with issuances of securities by the Partnership
or the General Partner or any affiliate thereof;
          (xxiii) to do any and all acts and things necessary or prudent to
ensure that the Partnership will not be classified as a “publicly traded
partnership” taxable as a corporation under Section 7704 of the Code or an
“investment company” or a subsidiary of an investment company under the
Investment Company Act of 1940; and
          (xxiv) to take such other action, execute, acknowledge, swear to or
deliver such other documents and instruments, and perform any and all other acts
that the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing Summit REIT
at all times to qualify as a REIT unless Summit REIT voluntarily terminates or
revokes its REIT status) and to possess and enjoy all of the rights and powers
of a general partner as provided by the Act.
          (b) Except as otherwise provided herein, to the extent the duties of
the General Partner require expenditures of funds to be paid to third parties,
the General Partner shall not have any obligations hereunder except to the
extent that Partnership funds are reasonably available to it for the performance
of such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
     6.02 Delegation of Authority. The General Partner may delegate any or all
of its powers, rights and obligations hereunder, and may appoint, employ,
contract or otherwise deal with any Person for the transaction of the business
of the Partnership, which Person may, under supervision of the General Partner,
perform any acts or services for the Partnership as the General Partner may
approve.
     6.03 Indemnification and Exculpation of Indemnitees.
          (a) The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including reasonable legal fees and expenses), judgments, fines, settlements,
and other amounts arising from any and all claims,

-31-



--------------------------------------------------------------------------------



 



demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, that relate to the operations of the Partnership as set forth in
this Agreement in which any Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, unless it is established that: (i) the act or
omission of the Indemnitee was material to the matter giving rise to the
proceeding and either was committed in bad faith or was the result of active and
deliberate dishonesty; (ii) the Indemnitee actually received an improper
personal benefit in money, property or services; or (iii) in the case of any
criminal proceeding, the Indemnitee had reasonable cause to believe that the act
or omission was unlawful. The termination of any proceeding by judgment, order
or settlement does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct set forth in this Section 6.03(a). The termination
of any proceeding by conviction or upon a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, creates a
rebuttable presumption that the Indemnitee acted in a manner contrary to that
specified in this Section 6.03(a). Any indemnification pursuant to this Section
6.03 shall be made only out of the assets of the Partnership.
          (b) The Partnership shall reimburse an Indemnitee for reasonable
expenses incurred by an Indemnitee who is a party to a proceeding in advance of
the final disposition of the proceeding upon receipt by the Partnership of (i) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
          (c) The indemnification provided by this Section 6.03 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.
          (d) The Partnership may purchase and maintain insurance, as an expense
of the Partnership, on behalf of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
          (e) For purposes of this Section 6.03, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.03; and actions
taken or omitted by the Indemnitee with respect to an employee benefit plan in
the performance of its duties for a purpose reasonably believed by it to be in
the interest of the participants and beneficiaries of the plan shall be deemed
to be for a purpose that is not opposed to the best interests of the
Partnership.
          (f) In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

-32-



--------------------------------------------------------------------------------



 



          (g) An Indemnitee shall not be denied indemnification in whole or in
part under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          (h) The provisions of this Section 6.03 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
          (i) Any amendment, modification or repeal of this Section 6.03 or any
provision hereof shall be prospective only and shall not in any way affect the
indemnification of an Indemnitee by the Partnership under this Section 6.03 as
in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted.
     6.04 Liability of the General Partner.
          (a) Notwithstanding anything to the contrary set forth in this
Agreement, neither the General Partner, nor any of its directors, officers,
agents or employees shall be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or mistakes of fact or law or of any act or omission if any such
party acted in good faith. The General Partner shall not be in breach of any
duty that the General Partner may owe to the Limited Partners or the Partnership
or any other Persons under this Agreement or of any duty stated or implied by
law or equity provided the General Partner, acting in good faith, abides by the
terms of this Agreement.
          (b) The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership, the Limited Partners and Summit
REIT’s stockholders collectively, that the General Partner is under no
obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or the
tax consequences of some, but not all, of the Limited Partners) in deciding
whether to cause the Partnership to take (or decline to take) any actions. In
the event of a conflict between the interests of the stockholders of Summit REIT
on the one hand and the Limited Partners on the other, the General Partner shall
endeavor in good faith to resolve the conflict in a manner not adverse to either
the stockholders of Summit REIT or the Limited Partners; provided, however, that
for so long as the General Partner owns a controlling interest in the
Partnership, any such conflict that the General Partner, in its sole and
absolute discretion, determines cannot be resolved in a manner not adverse to
either the stockholders of Summit REIT or the Limited Partners shall be resolved
in favor of the stockholders of Summit REIT. The General Partner shall not be
liable for monetary damages for losses sustained, liabilities incurred or
benefits not derived by the Limited Partners in connection with such decisions.
          (c) Subject to its obligations and duties as General Partner set forth
in Section 6.01 hereof, the General Partner may exercise any of the powers
granted to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or

-33-



--------------------------------------------------------------------------------



 



through its agents. The General Partner shall not be responsible for any
misconduct or negligence on the part of any such agent appointed by it in good
faith.
          (d) Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of Summit REIT to continue to
qualify as a REIT or (ii) to prevent Summit REIT from incurring any taxes under
Section 857, Section 4981 or any other provision of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.
          (e) Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s or any of its officers’, directors’,
agents’ or employees’ liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.
     6.05 Partnership Obligations.
          (a) Except as provided in this Section 6.05 and elsewhere in this
Agreement (including the provisions of Articles V and VI hereof regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not be compensated for its services as general partner of
the Partnership.
          (b) All Administrative Expenses shall be obligations of the
Partnership, and the General Partner or Summit REIT shall be entitled to
reimbursement by the Partnership for any expenditure (including Administrative
Expenses) incurred by it on behalf of the Partnership that shall be made other
than out of the funds of the Partnership. All reimbursements hereunder shall be
characterized for federal income tax purposes as expenses of the Partnership
incurred on its behalf, and not as expenses of the General Partner or Summit
REIT.
     6.06 Outside Activities. Subject to Section 6.08 hereof, the Certificate of
Formation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a Subsidiary, any officer, director,
employee, agent, trustee, Affiliate or member of the General Partner, the
General Partner, Summit REIT and any stockholder of Summit REIT shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of the Limited Partners shall have any rights by
virtue of this Agreement in any such business ventures, interest or activities.
None of the Limited Partners nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any such business ventures, interests or activities, and the General Partner and
Summit REIT shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Limited Partner, even if such opportunity is of a character
that, if presented to the Partnership or any Limited Partner, could be taken by
such Person.

-34-



--------------------------------------------------------------------------------



 



     6.07 Employment or Retention of Affiliates.
          (a) Any Affiliate of the General Partner may be employed or retained
by the Partnership and may otherwise deal with the Partnership (whether as a
buyer, lessor, lessee, manager, furnisher of goods or services, broker, agent,
lender or otherwise) and may receive from the Partnership any compensation,
price or other payment therefor that the General Partner determines to be fair
and reasonable.
          (b) The Partnership may lend or contribute to its Subsidiaries or
other Persons in which it has an equity investment, and such Persons may borrow
funds from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
          (c) The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement and applicable law.
     6.08 Summit REIT’s Activities. Summit REIT agrees that, generally, all
business activities of Summit REIT, including activities pertaining to the
acquisition, development, ownership of or investment in hotel properties or
other property, shall be conducted through the Partnership or one or more
Subsidiaries of the Partnership; provided, however, that Summit REIT may make
direct acquisitions or undertake business activities if such acquisitions or
activities are made in connection with the issuance of Additional Securities by
Summit REIT or the business activity has been approved by a majority of the
Independent Directors. If, at any time, Summit REIT acquires material assets
(other than Partnership Units or other assets on behalf of the Partnership)
without transferring such assets to the Partnership, the definition of “REIT
Shares Amount” may be adjusted, as reasonably determined by the General Partner,
to reflect only the fair market value of a REIT Share attributable to
Partnership Units directly or indirectly owned by Summit REIT and other assets
held on behalf of the Partnership.
     6.09 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, Summit REIT or one or more
nominees, as the General Partner may determine, including Affiliates of the
General Partner or Summit REIT. Summit REIT hereby declares and warrants that
any Partnership assets for which legal title is held in the name of the General
Partner or Summit REIT or any nominee or Affiliate of the General Partner or
Summit REIT shall be held by the General Partner or Summit REIT for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner or Summit REIT shall use its
commercially reasonable efforts to cause beneficial and record title to such
assets to be vested in the Partnership as soon as reasonably practicable. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

-35-



--------------------------------------------------------------------------------



 



ARTICLE VII
CHANGES IN GENERAL PARTNER
     7.01 Transfer of the General Partner’s Partnership Interest.
          (a) Other than to an Affiliate of Summit REIT, the General Partner
shall not transfer all or any portion of its General Partnership Interests, and
the General Partner shall not withdraw as General Partner, except as provided in
or in connection with a transaction contemplated by Sections 7.01(c), (d) or
(e) hereof.
          (b) The General Partner agrees that its General Partnership Interest
will at all times be in the aggregate at least 0.1%.
          (c) Except as otherwise provided in Section 7.01(d) or (e) hereof,
neither the General Partner nor Summit REIT shall engage in any merger,
consolidation or other combination with or into another Person or sale of all or
substantially all of its assets (other than in connection with a change in the
General Partner’s state of organization or organizational form or Summit REIT’s
state of incorporation or organizational form), in each case which results in a
Change of Control of the General Partner or Summit REIT (a “Transaction”),
unless at least one of the following conditions is met:
          (i) the consent of a Majority in Interest (other than the General
Partner or any Subsidiary of the General Partner or Summit REIT) is obtained;
          (ii) as a result of such Transaction, all Limited Partners (other than
the General Partner, Summit REIT and any Subsidiary of the General Partner or
Summit REIT, and, in the case of LTIP Unitholders, subject to the terms of any
applicable Equity Incentive Plan or Vesting Agreement) will receive, or have the
right to receive, for each Partnership Unit an amount of cash, securities or
other property equal or substantially equivalent in value, as determined by the
General Partner in good faith, to the product of the Conversion Factor and the
greatest amount of cash, securities or other property paid in the Transaction to
a holder of one REIT Share in consideration of one REIT Share, provided that if,
in connection with such Transaction, a purchase, tender or exchange offer
(“Offer”) shall have been made to and accepted by the holders of more than 50%
of the outstanding REIT Shares, each holder of Partnership Units (other than the
General Partner, Summit REIT and any Subsidiary of the General Partner or Summit
REIT) shall be given the option to exchange its Partnership Units for an amount
of cash, securities or other property equal or substantially equivalent in
value, as determined by the General Partner in good faith, to the greatest
amount of cash, securities or other property that such Limited Partner would
have received had it (A) exercised its Common Unit Redemption Right pursuant to
Section 8.04 hereof and (B) sold, tendered or exchanged pursuant to the Offer
the REIT Shares received upon exercise of the Common Unit Redemption Right
immediately prior to the expiration of the Offer; or
          (iii) either the General Partner or Summit REIT, as applicable, is the
surviving entity in the Transaction and either (A) the holders of REIT Shares do
not receive cash, securities or other property in the Transaction or (B) all
Limited Partners

-36-



--------------------------------------------------------------------------------



 



(other than the General Partner, Summit REIT, and any Subsidiary of the General
Partner or Summit REIT, and, in the case of LTIP Unitholders, subject to the
terms of any applicable Equity Incentive Plan or Vesting Agreement) receive for
each Partnership Unit an amount of cash, securities or other property (expressed
as an amount per REIT Share) equal or substantially equivalent in value, as
determined by the General Partner in good faith, to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
(expressed as an amount per REIT Share) received in the Transaction by any
holder of REIT Shares.
          (d) Notwithstanding Section 7.01(c) hereof, either of the General
Partner or Summit REIT, as applicable, may merge with or into or consolidate
with another entity if immediately after such merger or consolidation
(i) substantially all of the assets of the successor or surviving entity (the
“Survivor”), other than Partnership Units held directly or indirectly by the
General Partner or Summit REIT, are contributed, directly or indirectly, to the
Partnership as a Capital Contribution in exchange for Partnership Units, or for
economically equivalent partnership interests issued by a Subsidiary Partnership
established at the direction of the Board of Directors, with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner and Summit REIT hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.01(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
Conversion Factor for a Partnership Unit after any such merger or consolidation
so as to approximate the existing method for such calculation as closely as
reasonably possible. Such calculation shall take into account, among other
things, the kind and amount of securities, cash and other property that was
receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Survivor also shall in good faith
modify the definition of REIT Shares and make such amendments to Section 8.04
hereof so as to approximate the existing rights and obligations set forth in
Section 8.04 hereof as closely as reasonably possible. The above provisions of
this Section 7.01(d) shall similarly apply to successive mergers or
consolidations permitted hereunder.
     In respect of any transaction described in the preceding paragraph, each of
the General Partner and Summit REIT is required to use its commercially
reasonable efforts to structure such transaction to avoid causing the Limited
Partners (other than the General Partner, Summit REIT or any Subsidiary thereof)
to recognize a gain for federal income tax purposes by virtue of the occurrence
of, or their participation in, such transaction, provided such efforts are
consistent with and subject in all respects to the exercise of the Board of
Directors’ fiduciary duties to the stockholders of Summit REIT under applicable
law.

-37-



--------------------------------------------------------------------------------



 



          (e) Notwithstanding anything in this Article VII,
          (i) The General Partner may transfer all or any portion of its General
Partnership Interest to (A) any wholly owned Subsidiary of the General Partner
or (B) the owner of all of the ownership interests of the General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and
          (ii) Summit REIT may engage in a transaction required by law or by the
rules of any national securities exchange or over-the-counter interdealer
quotation system on which the REIT Shares are listed or traded.
     7.02 Admission of a Substitute or Additional General Partner. A Person
shall be admitted as a substitute or additional General Partner of the
Partnership only if the following terms and conditions are satisfied:
          (a) the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner, and a certificate evidencing
the admission of such Person as a General Partner shall have been filed for
recordation and all other actions required by Section 2.05 hereof in connection
with such admission shall have been performed;
          (b) if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
          (c) counsel for the Partnership shall have rendered an opinion
(relying on such opinions from other counsel as may be necessary) that the
admission of the Person to be admitted as a substitute or additional General
Partner is in conformity with the Act, that none of the actions taken in
connection with the admission of such Person as a substitute or additional
General Partner will cause (i) the Partnership to be classified other than as a
partnership for federal income tax purposes, or (ii) the loss of any Limited
Partner’s limited liability.
     7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of General
Partner.
          (a) Upon the occurrence of an Event of Bankruptcy as to the General
Partner (and its removal pursuant to Section 7.04(a) hereof) or the death,
withdrawal, removal or dissolution of the General Partner (except that, if the
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of the General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

-38-



--------------------------------------------------------------------------------



 



          (b) Following the occurrence of an Event of Bankruptcy as to the
General Partner (and its removal pursuant to Section 7.04(a) hereof) or the
death, withdrawal, removal or dissolution of the General Partner (except that,
if the General Partner is on the date of such occurrence a partnership, the
withdrawal, death, dissolution, Event of Bankruptcy as to, or removal of a
partner in, such partnership shall be deemed not to be a dissolution of the
General Partner if the business of such General Partner is continued by the
remaining partner or partners), the Limited Partners, within 90 days after such
occurrence, may elect to continue the business of the Partnership for the
balance of the term specified in Section 2.04 hereof by selecting, subject to
Section 7.02 hereof and any other provisions of this Agreement, a substitute
General Partner by consent of a Majority in Interest. If the Limited Partners
elect to continue the business of the Partnership and admit a substitute General
Partner, the relationship with the Partners and of any Person who has acquired
an interest of a Partner in the Partnership shall be governed by this Agreement.
     7.04 Removal of General Partner.
          (a) Upon the occurrence of an Event of Bankruptcy as to, or the
dissolution of, the General Partner, the General Partner shall be deemed to be
removed automatically; provided, however, that if the General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution or
Event of Bankruptcy of a partner in such partnership shall be deemed not to be a
dissolution of the General Partner if the business of the General Partner is
continued by the remaining partner or partners. The Limited Partners may not
remove the General Partner, with or without cause.
          (b) If the General Partner has been removed pursuant to this
Section 7.04 and the Partnership is continued pursuant to Section 7.03 hereof,
the General Partner shall promptly transfer and assign its General Partnership
Interest in the Partnership to the substitute General Partner approved by a
Majority in Interest in accordance with Section 7.03(b) hereof and otherwise be
admitted to the Partnership in accordance with Section 7.02 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner. Such fair market value shall be
determined by an appraiser mutually agreed upon by the General Partner and a
Majority in Interest (excluding the General Partner and any Subsidiary of the
General Partner) within ten days following the removal of the General Partner.
In the event that the parties are unable to agree upon an appraiser, the removed
General Partner and a Majority in Interest (excluding the General Partner and
any Subsidiary of the General Partner) each shall select an appraiser. Each such
appraiser shall complete an appraisal of the fair market value of the removed
General Partner’s General Partnership Interest within 30 days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than 20% of the amount of the lower appraisal, the two appraisers, no later
than 40 days after the removal of the General Partner, shall select a third
appraiser who shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest no later than 60 days
after the removal of the General Partner. In such case, the fair market value of
the removed General Partner’s General Partnership Interest shall be the average
of the two appraisals closest in value.

-39-



--------------------------------------------------------------------------------



 



          (c) The General Partnership Interest of a removed General Partner,
during the time after default until transfer under Section 7.04(b) hereof, shall
be converted to that of a special Limited Partner; provided, however, such
removed General Partner shall not have any rights to participate in the
management and affairs of the Partnership, and shall not be entitled to any
portion of the income, expense, profit, gain or loss allocations or cash
distributions allocable or payable, as the case may be, to the Limited Partners.
Instead, such removed General Partner shall receive and be entitled only to
retain distributions or allocations of such items that it would have been
entitled to receive in its capacity as General Partner, until the transfer is
effective pursuant to Section 7.04(b) hereof.
          (d) All Partners shall have given and hereby do give such consents,
shall take such actions and shall execute such documents as shall be legally
necessary and sufficient to effect all the foregoing provisions of this
Section 7.04.
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
     8.01 Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner. The Limited Partners covenant and agree not to hold
themselves out in a manner that could reasonably be considered in contravention
of the terms hereof by any third party.
     8.02 Power of Attorney. Each Limited Partner by entry into this Agreement
through execution, execution by power of attorney or other consent, hereby
irrevocably appoints the General Partner its true and lawful attorney-in-fact,
who may act for each Limited Partner and in its name, place and stead, and for
its use and benefit, to sign, acknowledge, swear to, deliver, file or record, at
the appropriate public offices, any and all documents, certificates and
instruments (including, without limitation, this Agreement and all amendments or
restatements thereof) as may be deemed necessary or desirable by the General
Partner to carry out fully the provisions of this Agreement and the Act in
accordance with their terms, which power of attorney is coupled with an interest
and shall survive the death, dissolution or legal incapacity of the Limited
Partner, or the transfer by the Limited Partner of any part or all of its
Partnership Interest.
     8.03 Limitation on Liability of Limited Partners. No Limited Partner shall
be liable for any debts, liabilities, contracts or obligations of the
Partnership. A Limited Partner shall be liable to the Partnership only to make
payments of its Capital Contribution, if any, as and when due hereunder. After
its Capital Contribution is fully paid, no Limited Partner shall, except as
otherwise required by the Act, be required to make any further Capital
Contributions or other payments or lend any funds to the Partnership.
     8.04 Common Unit Redemption Right.
          (a) Subject to Sections 8.04(b), (c), (d), (e) and (f) hereof and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Common Units (including any LTIP Units that are
converted into Common Units) held by them,

-40-



--------------------------------------------------------------------------------



 



each Limited Partner (other than the General Partner, Summit REIT or any
Subsidiary of the General Partner or Summit REIT, shall have the right (the
“Common Unit Redemption Right”) to require the Partnership to redeem on a
Specified Redemption Date all or a portion of the Common Units held by such
Limited Partner at a redemption price equal to and in the form of the Common
Redemption Amount to be paid by the Partnership, provided that (i) such Common
Units shall have been outstanding for at least one year (or such lesser time as
determined by the General Partner in its sole and absolute discretion), and
(ii) subject to any restriction agreed to in writing between the Redeeming
Limited Partner and the General Partner. The Common Unit Redemption Right shall
be exercised pursuant to a Notice of Exercise of Redemption Right in the form
attached hereto as Exhibit B delivered to the Partnership (with a copy to the
General Partner) by the Limited Partner who is exercising the Common Unit
Redemption Right (the “Redeeming Limited Partner”) and such notice shall be
irrevocable unless otherwise agreed upon by the General Partner. In such event,
the Partnership shall deliver the Cash Amount to the Redeeming Limited Partner.
Notwithstanding the foregoing, the Partnership shall not be obligated to satisfy
such Common Unit Redemption Right if the General Partner elects to cause Summit
REIT to purchase the Common Units subject to the Notice of Redemption pursuant
to Section 8.04(b) hereof. No Limited Partner may deliver more than two Notices
of Redemption during each calendar year unless otherwise agreed upon by the
General Partner. A Limited Partner may not exercise the Common Unit Redemption
Right for less than one thousand (1,000) Common Units or, if such Limited
Partner holds less than one thousand (1,000) Common Units, all of the Common
Units held by such Limited Partner. The Redeeming Limited Partner shall have no
right, with respect to any Common Units so redeemed, to receive any distribution
paid with respect to Common Units if the record date for such distribution is on
or after the Specified Redemption Date.
          (b) Notwithstanding the provisions of Section 8.04(a) hereof, if a
Limited Partner exercises the Common Unit Redemption Right by delivering to the
Partnership a Notice of Redemption, then the Partnership may, in its sole and
absolute discretion, elect to cause Summit REIT to purchase directly and acquire
some or all of, and in such event Summit REIT agrees to purchase and acquire,
such Common Units by paying to the Redeeming Limited Partner either the Cash
Amount or the REIT Shares Amount, as elected by Summit REIT (in its sole and
absolute discretion) on the Specified Redemption Date, whereupon Summit REIT
shall acquire the Common Units offered for redemption by the Redeeming Limited
Partner and shall be treated for all purposes of this Agreement as the owner of
such Common Units.
     In the event Summit REIT purchases Common Units with respect to the
exercise of a Common Unit Redemption Right, the Partnership shall have no
obligation to pay any amount to the Redeeming Limited Partner with respect to
such Redeeming Limited Partner’s exercise of such Common Unit Redemption Right,
and each of the Redeeming Limited Partner, the Partnership and Summit REIT shall
treat the transaction between Summit REIT and the Redeeming Limited Partner for
federal income tax purposes as a sale of the Redeeming Limited Partner’s Common
Units to Summit REIT. Each Redeeming Limited Partner agrees to execute such
documents as Summit REIT may reasonably require in connection with the issuance
of REIT Shares upon exercise of the Common Unit Redemption Right.
     Each Redeeming Limited Partner covenants and agrees that all Common Units
subject to a Notice of Redemption will be delivered to the Partnership or Summit
REIT free and clear of all

-41-



--------------------------------------------------------------------------------



 



liens, claims and encumbrances whatsoever and should any such liens, claims or
encumbrances exist or arise with respect to such Common Units, neither the
Partnership nor Summit REIT shall be under any obligation to acquire such Common
Units.
          (c) Notwithstanding the provisions of Sections 8.04(a) and 8.04(b)
hereof, a Limited Partner shall not be entitled to exercise the Common Unit
Redemption Right if the delivery of REIT Shares to such Limited Partner on the
Specified Redemption Date by Summit REIT pursuant to Section 8.04(b) hereof
(regardless of whether or not Summit REIT would in fact purchase the Common
Units pursuant to Section 8.04(b) hereof) would (i) result in such Limited
Partner or any other Person (as defined in the Articles) owning, directly or
indirectly, REIT Shares in excess of the Stock Ownership Limit or any Excepted
Holder Limit (each as defined in the Articles) and calculated in accordance
therewith, except as provided in the Articles, (ii) result in REIT Shares being
owned by fewer than 100 persons (determined without reference to any rules of
attribution), (iii) result in Summit REIT being “closely held” within the
meaning of Section 856(h) of the Code, (iv) cause Summit REIT to own, actually
or constructively, 10% or more of the ownership interests in a tenant (other
than a TRS) of Summit REIT’s, the Partnership’s or a Subsidiary Partnership’s
real property, within the meaning of Section 856(d)(2)(B) of the Code,
(v) otherwise cause Summit REIT to fail to qualify as a REIT under the Code,
including, but not limited to, as a result of any “eligible independent
contractor” (as defined in Section 856(d)(9)(A) of the Code) that operates a
“qualified lodging facility” (as defined in Section 856(d)(9)(D) of the Code) on
behalf of a TRS failing to qualify as such, or (vi) cause the acquisition of
REIT Shares by such Limited Partner to be “integrated” with any other
distribution of REIT Shares or Common Units for purposes of complying with the
registration provisions of the Securities Act. Summit REIT, in its sole and
absolute discretion, may waive the restriction on redemption set forth in this
Section 8.04(c).
          (d) Any Cash Amount to be paid to a Redeeming Limited Partner pursuant
to this Section 8.04 shall be paid on the Specified Redemption Date; provided,
however, that the General Partner may elect to cause the Specified Redemption
Date to be delayed for up to an additional 90 days to the extent required for
Summit REIT to cause additional REIT Shares to be issued to provide financing to
be used to make such payment of the Cash Amount and may also delay such
Specified Redemption Date to the extent necessary to effect compliance with
applicable requirements of the law. Any REIT Share Amount to be paid to a
Redeeming Limited Partner pursuant to this Section 8.04 shall be paid on the
Specified Redemption Date; provided, however, that the General Partner may elect
to cause the Specified Redemption Date to be delayed for up to an additional 180
days to the extent required for Summit REIT to cause additional REIT Shares to
be issued and may also delay such Specified Redemption Date to the extent
necessary to effect compliance with applicable requirements of the law.
Notwithstanding the foregoing, Summit REIT agrees to use its commercially
reasonable efforts to cause the closing of the acquisition of redeemed Common
Units hereunder to occur as quickly as reasonably possible.
          (e) Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state, local or foreign law
that apply upon a Redeeming Limited Partner’s exercise of the Common Unit
Redemption Right. If a Redeeming Limited Partner believes that it is

-42-



--------------------------------------------------------------------------------



 



exempt from such withholding upon the exercise of the Common Unit Redemption
Right, such Partner must furnish the General Partner with a FIRPTA Certificate
in the form attached hereto as Exhibit C-1 or Exhibit C-2, as applicable, and
any similar forms or certificates required to avoid or reduce the withholding
under federal, state, local or foreign law or such other form as the General
Partner may reasonably request. If the Partnership, Summit REIT or the General
Partner is required to withhold and pay over to any taxing authority any amount
upon a Redeeming Limited Partner’s exercise of the Common Unit Redemption Right
and if the Common Redemption Amount equals or exceeds the Withheld Amount, the
Withheld Amount shall be treated as an amount received by such Partner in
redemption of its Common Units. If, however, the Common Redemption Amount is
less than the Withheld Amount, the Redeeming Limited Partner shall not receive
any portion of the Common Redemption Amount, the Common Redemption Amount shall
be treated as an amount received by such Partner in redemption of its Common
Units, and the Partner shall contribute the excess of the Withheld Amount over
the Common Redemption Amount to the Partnership before the Partnership is
required to pay over such excess to a taxing authority.
          (f) Notwithstanding any other provision of this Agreement, the General
Partner may place appropriate restrictions on the ability of the Limited
Partners to exercise their Common Unit Redemption Rights as and if deemed
necessary or reasonable to ensure that the Partnership does not constitute a
“publicly traded partnership” under Section 7704 of the Code. If and when the
General Partner determines that imposing such restrictions is necessary, the
General Partner shall give prompt written notice thereof (a “Restriction
Notice”) to each of the Limited Partners, which notice shall be accompanied by a
copy of an opinion of counsel to the Partnership that states that, in the
opinion of such counsel, restrictions are necessary or reasonable in order to
avoid the Partnership being treated as a “publicly traded partnership” under
Section 7704 of the Code.
     8.05 Registration. Subject to the terms of any agreement between the
General Partner and a Limited Partner with respect to Common Units held by such
Limited Partner:
          (a) Shelf Registration of the REIT Shares. Following the date on which
Summit REIT becomes eligible to use a registration statement on Form S-3 for the
registration of securities under the Securities Act (the “S-3 Eligible Date”)
Summit REIT shall file with the Commission a shelf registration statement under
Rule 415 of the Securities Act (a “Registration Statement”), or any similar rule
that may be adopted by the Commission, covering (i) the issuance of REIT Shares
issuable upon redemption of the Common Units held by such Limited Partner as of
the date of this Agreement (“Redemption Shares”) and/or (ii) the resale by the
holder of the Redemption Shares; provided, however, that Summit REIT shall be
required to file only two such registrations in any 12-month period. In
connection therewith, Summit REIT will:
          (1) use commercially reasonable efforts to have such Registration
Statement declared effective;
          (2) register or qualify the Redemption Shares covered by the
Registration Statement under the securities or blue sky laws of such
jurisdictions within the United States as required by law, and do such other
reasonable acts and things as may be required of it to enable such holders to
consummate the sale or other disposition in

-43-



--------------------------------------------------------------------------------



 



such jurisdictions of the Redemption Shares; provided, however, that Summit REIT
shall not be required to (i) qualify as a foreign corporation or consent to a
general or unlimited service or process in any jurisdictions in which it would
not otherwise be required to be qualified or so consent or (ii) qualify as a
dealer in securities; and
          (3) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission in connection with a
Registration Statement.
     Summit REIT further agrees to supplement or make amendments to each
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form utilized by Summit REIT or by the Securities
Act or rules and regulations thereunder for such Registration Statement. Each
Limited Partner agrees to furnish to Summit REIT, upon request, such information
with respect to the Limited Partner as may be required to complete and file the
Registration Statement.
     In connection with and as a condition to Summit REIT’s obligations with
respect to the filing of a Registration Statement pursuant to this Section 8.05,
each Limited Partner agrees with Summit REIT that:
          (w) it will provide in a timely manner to Summit REIT such information
with respect to the Limited Partner as reasonably required to complete the
Registration Statement or as otherwise required to comply with applicable
securities laws and regulations;
          (x) it will not offer or sell its Redemption Shares until (A) such
Redemption Shares have been included in a Registration Statement and (B) it has
received notice that the Registration Statement covering such Redemption Shares,
or any post-effective amendment thereto, has been declared effective by the
Commission, such notice to have been satisfied by the posting by the Commission
on www.sec.gov of a notice of effectiveness;
          (y) if Summit REIT determines in its good faith judgment, after
consultation with counsel, that the use of the Registration Statement, including
any pre- or post-effective amendment thereto, or the use of any prospectus
contained in such Registration Statement would require the disclosure of
important information that Summit REIT has a bona fide business purpose for
preserving as confidential or the disclosure of which, in the judgment of Summit
REIT, would impede Summit REIT’s ability to consummate a significant
transaction, upon written notice of such determination by Summit REIT (which
notice shall be deemed sufficient if given through the issuance of a press
release or filing with the Commission and, if such notice is not publicly
distributed, the Limited Partner agrees to keep the subject information
confidential and acknowledges that such information may constitute material
non-public information subject to the applicable restrictions under securities
laws), the rights of each Limited Partner to offer, sell or distribute its
Redemption Shares pursuant to such Registration Statement or prospectus or to
require Summit REIT to take action with respect to the registration or sale of
any Redemption Shares pursuant to a Registration Statement (including any action
contemplated by this Section 8.05) will be suspended until the date upon which
Summit REIT notifies such Limited Partner in writing (which notice shall be
deemed sufficient if given through the issuance of a press release or filing
with the Commission and, if such notice is not publicly distributed, the

-44-



--------------------------------------------------------------------------------



 



Limited Partner agrees to keep the subject information confidential and
acknowledges that such information may constitute material non-public
information subject to the applicable restrictions under securities laws) that
suspension of such rights for the grounds set forth in this paragraph is no
longer necessary; provided, however, that Summit REIT may not suspend such
rights for an aggregate period of more than 180 days in any 12-month period; and
          (z) in the case of the registration of any underwritten equity
offering proposed by Summit REIT (other than any registration by Summit REIT on
Form S-8, or a successor or substantially similar form, of an employee stock
option, stock purchase or compensation plan or of securities issued or issuable
pursuant to any such plan, each Limited Partner will agree, if requested in
writing by the managing underwriter or underwriters administering such offering,
not to effect any offer, sale or distribution of any REIT Shares or Redemption
Shares (or any option or right to acquire REIT Shares or Redemption Shares)
during the period commencing on the tenth day prior to the expected effective
date (which date shall be stated in such notice) of the registration statement
covering such underwritten primary equity offering or, if such offering shall be
a “take-down” from an effective shelf registration statement, the tenth day
prior to the expected commencement date (which date shall be stated in such
notice) of such offering, and ending on the date specified by such managing
underwriter in such written request to the Limited Partners; provided, however,
that no Limited Partner shall be required to agree not to effect any offer, sale
or distribution of its Redemption Shares for a period of time that is longer
than the greater of 90 days or the period of time for which any senior executive
of Summit REIT is required so to agree in connection with such offering. Nothing
in this paragraph shall be read to limit the ability of any Limited Partner to
redeem its Common Units in accordance with the terms of this Agreement.
          (b) Listing on Securities Exchange. If Summit REIT lists or maintains
the listing of REIT Shares on any securities exchange or national market system,
it shall, at its expense and as necessary to permit the registration and sale of
the Redemption Shares hereunder, list thereon, maintain and, when necessary,
increase such listing to include such Redemption Shares.
          (c) Registration Not Required. Notwithstanding the foregoing, Summit
REIT shall not be required to file or maintain the effectiveness of a
registration statement relating to Redemption Shares after the first date upon
which, in the opinion of counsel to Summit REIT, all of the Redemption Shares
covered thereby could be sold by the holders thereof either (i) pursuant to
Rule 144 under the Securities Act, or any successor rule thereto (“Rule 144”)
without limitation as to amount or manner of sale or (ii) pursuant to Rule 144
in one transaction in accordance with the volume limitations contained in
Rule 144(e).
          (d) Allocation of Expenses. The Partnership shall pay all expenses in
connection with the Registration Statement, including without limitation (i) all
expenses incident to filing with the Financial Industry Regulatory Authority,
Inc., (ii) registration fees, (iii) printing expenses, (iv) accounting and legal
fees and expenses, except to the extent holders of Redemption Shares elect to
engage accountants or attorneys in addition to the accountants and attorneys
engaged by Summit REIT or the Partnership, which fees and expenses for such
accountants or attorneys shall be for the account of the holders of the
Redemption Shares, (v) accounting expenses incident to or required by any such
registration or qualification and

-45-



--------------------------------------------------------------------------------



 



(vi) expenses of complying with the securities or blue sky laws of any
jurisdictions in connection with such registration or qualification; provided,
however, neither the Partnership nor Summit REIT shall be liable for (A) any
discounts or commissions to any underwriter or broker attributable to the sale
of Redemption Shares, or (B) any fees or expenses incurred by holders of
Redemption Shares in connection with such registration that, according to the
written instructions of any regulatory authority, the Partnership or Summit REIT
is not permitted to pay.
          (e) Indemnification.
          (i) In connection with the Registration Statement, the General Partner
and the Partnership agree to indemnify each holder of Redemption Shares and each
Person who controls any such holder of Redemption Shares within the meaning of
Section 15 of the Securities Act, against all losses, claims, damages,
liabilities and expenses (including reasonable costs of investigation) caused by
any untrue, or alleged untrue, statement of a material fact contained in the
Registration Statement, preliminary prospectus or prospectus (as amended or
supplemented if Summit REIT shall have furnished any amendments or supplements
thereto) or caused by any omission or alleged omission, to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by any untrue statement, alleged untrue
statement, omission, or alleged omission based upon information furnished to
Summit REIT by the Limited Partner of the holder for use therein. Summit REIT
and each officer, director and controlling person of Summit REIT and the
Partnership shall be indemnified by each Limited Partner or holder of Redemption
Shares covered by the Registration Statement for all such losses, claims,
damages, liabilities and expenses (including reasonable costs of investigation)
caused by any untrue, or alleged untrue, statement or any omission, or alleged
omission, based upon information furnished to Summit REIT by the Limited Partner
or the holder for use therein.
          (ii) Promptly upon receipt by a party indemnified under this
Section 8.05(e) of notice of the commencement of any action against such
indemnified party in respect of which indemnity or reimbursement may be sought
against any indemnifying party under this Section 8.05(e), such indemnified
party shall notify the indemnifying party in writing of the commencement of such
action, but the failure to so notify the indemnifying party shall not relieve it
of any liability that it may have to any indemnified party otherwise than under
this Section 8.05(e) unless such failure shall materially adversely affect the
defense of such action. In case notice of commencement of any such action shall
be given to the indemnifying party as above provided, the indemnifying party
shall be entitled to participate in and, to the extent it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense of such
action at its own expense, with counsel chosen by it and reasonably satisfactory
to such indemnified party. The indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable fees and expenses of such counsel (other than reasonable costs of
investigation) shall be paid by the indemnified party unless (i) the
indemnifying party agrees to pay the same, (ii) the indemnifying party fails to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action

-46-



--------------------------------------------------------------------------------



 



(including any impleaded parties) have been advised by such counsel that
representation of such indemnified party and the indemnifying party by the same
counsel would be inappropriate under applicable standards of professional
conduct (in which case the indemnified party shall have the right to separate
counsel and the indemnifying party shall pay the reasonable fees and expenses of
such separate counsel, provided that, the indemnifying party shall not be liable
for more than one separate counsel). No indemnifying party shall be liable for
any settlement of any proceeding entered into without its consent.
          (f) Contribution.
          (i) If for any reason the indemnification provisions contemplated by
Section 8.05(e) hereof are either unavailable or insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then the party that would otherwise be required to provide
indemnification or the indemnifying party (in either case, for purposes of this
Section 8.05(f), the “Indemnifying Party”) in respect of such losses, claims,
damages or liabilities, shall contribute to the amount paid or payable by the
party that would otherwise be entitled to indemnification or the indemnified
party (in either case, for purposes of this Section 8.05(f), the “Indemnified
Party”) as a result of such losses, claims, damages, liabilities or expense, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party.
          (ii) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 8.05(f) were determined by pro rata
allocation (even if the holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person or
entity determined to have committed a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.
          (iii) The contribution provided for in this Section 8.05(f) shall
survive the termination of this Agreement and shall remain in full force and
effect regardless of any investigation made by or on behalf of any Indemnified
Party.

-47-



--------------------------------------------------------------------------------



 



ARTICLE IX
TRANSFERS OF PARTNERSHIP INTERESTS
     9.01 Purchase for Investment.
          (a) Each Limited Partner, by its signature below or by its subsequent
admission to the Partnership, hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of such Limited Partner’s
Partnership Units is made for investment purposes only and not with a view to
the resale or distribution of such Partnership Units.
          (b) Subject to the provisions of Section 9.02 hereof, each Limited
Partner agrees that such Limited Partner will not sell, assign or otherwise
transfer such Limited Partner’s Partnership Units or any fraction thereof,
whether voluntarily or by operation of law or at judicial sale or otherwise, to
any Person who does not make the representations and warranties to the General
Partner set forth in Section 9.01(a) hereof.
     9.02 Restrictions on Transfer of Partnership Units.
          (a) Subject to the provisions of Sections 9.02(b) and (c) hereof, no
Limited Partner may offer, sell, assign, hypothecate, pledge or otherwise
transfer all or any portion of such Limited Partner’s Partnership Units, or any
of such Limited Partner’s economic rights as a Limited Partner, whether
voluntarily or by operation of law or at judicial sale or otherwise
(collectively, a “Transfer”) without the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion;
provided, however, that the term Transfer does not include (a) any redemption of
Common Units by the Partnership or Summit REIT, or acquisition of Common Units
by Summit REIT, pursuant to Section 8.04 or (b) any redemption of Partnership
Units pursuant to any Partnership Unit Designation. The General Partner may
require, as a condition of any Transfer to which it consents, that the
transferor assume all costs incurred by the Partnership in connection therewith
(including, but not limited to, cost of legal counsel).
          (b) No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer (i.e., a Transfer consented to as contemplated
by clause (a) above or a Transfer pursuant to Section 9.05 hereof) of all of
such Limited Partner’s Partnership Units pursuant to this Article IX or pursuant
to a redemption of all of such Limited Partner’s Common Units pursuant to
Section 8.04 hereof. Upon the permitted Transfer or redemption of all of a
Limited Partner’s Common Units, such Limited Partner shall cease to be a Limited
Partner.
          (c) No Limited Partner may effect a Transfer of its Partnership Units,
in whole or in part, if, in the opinion of legal counsel for the Partnership,
such proposed Transfer would require the registration of the Partnership Units
under the Securities Act or would otherwise violate any applicable federal or
state securities or blue sky law (including investment suitability standards).
          (d) No Transfer by a Limited Partner of its Partnership Units, in
whole or in part, may be made to any Person if (i) in the opinion of legal
counsel for the Partnership, such Transfer would result in the Partnership being
treated as an association taxable as a corporation

-48-



--------------------------------------------------------------------------------



 



(other than a qualified REIT subsidiary within the meaning of Section 856(i) of
the Code), (ii) in the opinion of legal counsel for the Partnership, it would
adversely affect the ability of Summit REIT to continue to qualify as a REIT or
subject Summit REIT to any additional taxes under Section 857 or Section 4981 of
the Code, (iii) the General Partner determines, in its sole and absolute
discretion, that such Transfer, along or in connection with other Transfers,
could cause the Partnership Units to be treated as readily tradable on an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code, provided
that the General Partner may presume that any proposed Transfer of Partnership
Units during calendar year 2011 will cause the Partnership Units to be treated
as readily tradable on a “secondary market (or the substantial equivalent
thereof)“or (iv) in the opinion of legal counsel for the Partnership, such
Transfer is reasonably likely to cause the Partnership to fail to satisfy the
90% qualifying income test described in Section 7704(c) of the Code.
          (e) Any purported Transfer in contravention of any of the provisions
of this Article IX shall be void ab initio and ineffectual and shall not be
binding upon, or recognized by, the General Partner or the Partnership.
          (f) Prior to the consummation of any Transfer under this Article IX,
the transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
     9.03 Admission of Substitute Limited Partner.
          (a) Subject to the other provisions of this Article IX, an assignee of
the Partnership Units of a Limited Partner (which shall be understood to include
any purchaser, transferee, donee or other recipient of any disposition of such
Partnership Units) shall be deemed admitted as a Limited Partner of the
Partnership only with the consent of the General Partner, which consent may be
given or withheld by the General Partner in its sole and absolute discretion,
and upon the satisfactory completion of the following:
          (i) The assignee shall have accepted and agreed to be bound by the
terms and provisions of this Agreement by executing a counterpart or an
amendment thereof, including a revised Exhibit A, and such other documents or
instruments as the General Partner may require in order to effect the admission
of such Person as a Limited Partner.
          (ii) To the extent required, an amended Certificate evidencing the
admission of such Person as a Limited Partner shall have been signed,
acknowledged and filed in accordance with the Act.
          (iii) The assignee shall have delivered a letter containing the
representation set forth in Section 9.01(a) hereof and the representations and
warranties set forth in Section 9.01(b) hereof.
          (iv) If the assignee is a corporation, partnership, limited liability
company or trust, the assignee shall have provided the General Partner with
evidence

-49-



--------------------------------------------------------------------------------



 



satisfactory to counsel for the Partnership of the assignee’s authority to
become a Limited Partner under the terms and provisions of this Agreement.
          (v) The assignee shall have executed a power of attorney containing
the terms and provisions set forth in Section 8.02 hereof.
          (vi) The assignee shall have paid all legal fees and other expenses of
the Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
          (vii) The assignee shall have obtained the prior written consent of
the General Partner to its admission as a Substitute Limited Partner, which
consent may be given or denied in the exercise of the General Partner’s sole and
absolute discretion.
          (b) For the purpose of allocating Profits and Losses and distributing
cash received by the Partnership, a Substitute Limited Partner shall be treated
as having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
          (c) The General Partner and the Substitute Limited Partner shall
cooperate with each other by preparing the documentation required by this
Section 9.03 and making all official filings and publications. The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.
     9.04 Rights of Assignees of Partnership Units.
          (a) Subject to the provisions of Sections 9.01 and 9.02 hereof, except
as required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Units until the Partnership has received notice thereof.
          (b) Any Person who is the assignee of all or any portion of a Limited
Partner’s Partnership Units, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Partnership Units, shall be
subject to all the provisions of this Article IX to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of its
Partnership Units.
     9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if such Limited Partner dies, such Limited Partner’s executor, administrator or
trustee, or, if such Limited Partner is finally adjudicated incompetent, such
Limited Partner’s committee,

-50-



--------------------------------------------------------------------------------



 



guardian or conservator, shall have the rights of such Limited Partner for the
purpose of settling or managing such Limited Partner’s estate property and such
power as the bankrupt, deceased or incompetent Limited Partner possessed to
assign all or any part of such Limited Partner’s Partnership Units and to join
with the assignee in satisfying conditions precedent to the admission of the
assignee as a Substitute Limited Partner.
     9.06 Joint Ownership of Partnership Units. A Partnership Unit may be
acquired by two individuals as joint tenants with right of survivorship,
provided that such individuals either are married or are related and share the
same home as tenants in common. The written consent or vote of both owners of
any such jointly held Partnership Unit shall be required to constitute the
action of the owners of such Partnership Unit; provided, however, that the
written consent of only one joint owner will be required if the Partnership has
been provided with evidence satisfactory to the counsel for the Partnership that
the actions of a single joint owner can bind both owners under the applicable
laws of the state of residence of such joint owners. Upon the death of one owner
of a Partnership Unit held in a joint tenancy with a right of survivorship, the
Partnership Unit shall become owned solely by the survivor as a Limited Partner
and not as an assignee. The Partnership need not recognize the death of one of
the owners of a jointly-held Partnership Unit until it shall have received
certificated notice of such death. Upon notice to the General Partner from
either owner, the General Partner shall cause the Partnership Unit to be divided
into two equal Partnership Units, which shall thereafter be owned separately by
each of the former owners.
ARTICLE X
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
     10.01 Books and Records. At all times during the continuance of the
Partnership, the General Partner shall keep or cause to be kept at the
Partnership’s specified office true and complete books of account in accordance
with generally accepted accounting principles, including: (a) a current list of
the full name and last known business address of each Partner, (b) a copy of the
Certificate Limited Partnership and all certificates of amendment thereto,
(c) copies of the Partnership’s federal, state and local income tax returns and
reports, (d) copies of this Agreement and any financial statements of the
Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to a copy of such records if reasonably requested.
     10.02 Custody of Partnership Funds; Bank Accounts.
          (a) All funds of the Partnership not otherwise invested shall be
deposited in one or more accounts maintained in such banking or brokerage
institutions as the General Partner shall determine, and withdrawals shall be
made only on such signature or signatures as the General Partner may, from time
to time, determine.
          (b) All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner. The funds of
the Partnership shall not be commingled with the funds of any Person other than
the General Partner except for such

-51-



--------------------------------------------------------------------------------



 



commingling as may necessarily result from an investment in those investment
companies permitted by this Section 10.02(b).
     10.03 Fiscal and Taxable Year. The fiscal and taxable year of the
Partnership shall be the calendar year unless otherwise required by the Code.
     10.04 Annual Tax Information and Report. Within 75 days after the end of
each fiscal year of the Partnership, the General Partner shall furnish to each
person who was a Limited Partner at any time during such year the tax
information necessary to file such Limited Partner’s individual tax returns as
shall be reasonably required by law.
     10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments.
          (a) The General Partner shall be the Tax Matters Partner of the
Partnership. As Tax Matters Partner, the General Partner shall have the right
and obligation to take all actions authorized and required, respectively, by the
Code for the Tax Matters Partner. The General Partner shall have the right to
retain professional assistance in respect of any audit of the Partnership by the
Service and all out-of-pocket expenses and fees incurred by the General Partner
on behalf of the Partnership as Tax Matters Partner shall constitute Partnership
expenses. In the event the General Partner receives notice of a final
Partnership adjustment under Section 6223(a)(2) of the Code, the General Partner
shall either (i) file a court petition for judicial review of such final
adjustment within the period provided under Section 6226(a) of the Code, a copy
of which petition shall be mailed to all Limited Partners on the date such
petition is filed, or (ii) mail a written notice to all Limited Partners, within
such period, that describes the General Partner’s reasons for determining not to
file such a petition.
          (b) All elections required or permitted to be made by the Partnership
under the Code or any applicable state or local tax law shall be made by the
General Partner in its sole and absolute discretion.
          (c) In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option of the General Partner,
may elect pursuant to Section 754 of the Code to adjust the basis of the
Properties. Notwithstanding anything contained in Article V of this Agreement,
any adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.
          (d) The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation §
1.83-3(1) and the Proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43, as such safe harbor may be modified when such proposed
guidance is issued in final form or as amended by subsequently issued guidance
(the “Safe Harbor”), apply to any interest in the Partnership transferred to a
service provider while the Safe Harbor Election remains effective, to the extent
such interest meets the Safe Harbor requirements (collectively, such interests
are referred to as “Safe Harbor

-52-



--------------------------------------------------------------------------------



 



Interests”). The Tax Matters Partner is authorized and directed to execute and
file the Safe Harbor Election on behalf of the Partnership and the Partners. The
Partnership and the Partners (including any person to whom an interest in the
Partnership is transferred in connection with the performance of services)
hereby agree to comply with all requirements of the Safe Harbor (including
forfeiture allocations) with respect to all Safe Harbor Interests and to prepare
and file all U.S. federal income tax returns reporting the tax consequences of
the issuance and vesting of Safe Harbor Interests consistent with such final
Safe Harbor guidance. The Partnership is also authorized to take such actions as
are necessary to achieve, under the Safe Harbor, the effect that the election
and compliance with all requirements of the Safe Harbor referred to above would
be intended to achieve under Proposed Treasury Regulation § 1.83-3, including
amending this Agreement.
          (e) Each Limited Partner shall be required to provide such information
as reasonably requested by the Partnership in order to determine whether such
Limited Partner (i) owns, directly or constructively (within the meaning of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code), five percent (5%) or more of the of the value
of the Partnership or (ii) owns, directly or constructively (within the meaning
of Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code), ten percent (10%) or more of (a) the stock, by
voting power or value, of a tenant (other than a “taxable REIT subsidiary”
within the meaning of Section 856(d) of the Code) of the Partnership that is a
corporation or (b) the assets or net profits of a tenant of the Partnership that
is a noncorporate entity.
ARTICLE XI
AMENDMENT OF AGREEMENT; MERGER
     11.01 Amendment of Agreement.
     The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect; provided, however, that the following
amendments shall require the consent of a Majority in Interest (other than the
General Partner or any Subsidiary of the General Partner):
          (a) any amendment affecting the operation of the Conversion Factor or
the Common Unit Redemption Right (except as otherwise provided herein) in a
manner that adversely affects the Limited Partners in any material respect;
          (b) any amendment that would adversely affect the rights of the
Limited Partners to receive the distributions payable to them hereunder, other
than with respect to the issuance of additional Partnership Units pursuant to
Section 4.02 hereof;
          (c) any amendment that would alter the Partnership’s allocations of
Profit and Loss to the Limited Partners, other than with respect to the issuance
of additional Partnership Units pursuant to Section 4.02 hereof;
          (d) any amendment that would impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership; or

-53-



--------------------------------------------------------------------------------



 



          (e) any amendment to this Article XI.
     11.02 Merger of Partnership.
     The General Partner, without the consent of the Limited Partners, may
(i) merge or consolidate the Partnership with or into any other domestic or
foreign partnership, limited partnership, limited liability company or
corporation or (ii) sell all or substantially all of the assets of the
Partnership in a transaction pursuant to which the Limited Partners (other than
the General Partner, Summit REIT or any Subsidiary of the General Partner or
Summit REIT) receives consideration as set forth in Section 7.01(c)(ii) hereof
or the transaction complies with Sections 7.01(c)(iii) or 7.01(d) hereof and may
amend this Agreement in connection with any such transaction consistent with the
provisions of this Article XI; provided, however, that the consent of a Majority
in Interest shall be required in the case of any other (a) merger or
consolidation of the Partnership with or into any other domestic or foreign
partnership, limited partnership, limited liability company or corporation or
(b) sale of all or substantially all of the assets of the Partnership.
ARTICLE XII
GENERAL PROVISIONS
     12.01 Notices. All communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally, by email, by press release, by posting on the Web site of
the General Partner, or upon deposit in the United States mail, registered,
first-class postage prepaid return receipt requested, or via courier to the
Partners at the addresses set forth in Exhibit A attached hereto, as it may be
amended or restated from time to time; provided, however, that any Partner may
specify a different address by notifying the General Partner in writing of such
different address. Notices to the General Partner and the Partnership shall be
delivered at or mailed to its principal office address set forth in Section 2.03
hereof. The General Partner and the Partnership may specify a different address
by notifying the Limited Partners in writing of such different address.
     12.02 Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their permitted respective legal
representatives, successors, transferees and assigns.
     12.03 Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.
     12.04 Severability. If any provision of this Agreement shall be declared
illegal, invalid or unenforceable in any jurisdiction, then such provision shall
be deemed to be severable from this Agreement (to the extent permitted by law)
and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof. To the extent permitted under applicable law, the
severed provision shall be interpreted or modified so as to be enforceable to
the maximum extent permitted by law.
     12.05 Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and

-54-



--------------------------------------------------------------------------------



 



contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
     12.06 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.
     12.07 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.
     12.08 Counterparts. This Agreement may be executed by hand or by power of
attorney in several counterparts, each of which shall be deemed to be an
original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.
     12.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
[Signature page follows.]

-55-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunder affixed their
signatures to this First Amended and Restated Agreement of Limited Partnership,
all as of the 14th day of February, 2011.

            GENERAL PARTNER:

SUMMIT HOTEL GP, LLC,
a Delaware limited liability company
      By:   Summit Hotel Properties, Inc.,         a Maryland corporation, its
Sole Member              By:   /s/ Kerry W. Boekelheide         Name:   Kerry W.
Boekelheide        Title:   Executive Chairman        LIMITED PARTNER:

SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation
      By:   /s/ Kerry W. Boekelheide         Name:   Kerry W. Boekelheide       
Title:   Executive Chairman     

Signature Page to First Amended and Restated Agreement of Limited Partnership of
Summit Hotel OP, LP

 



--------------------------------------------------------------------------------



 



            LIMITED PARTNER:

THE SUMMIT GROUP, INC.
a South Dakota corporation
      By:   /s/ Kerry W. Boekelheide         Name:   Kerry W. Boekelheide       
Title:   Executive Chairman     

Signature Page to First Amended and Restated Agreement of Limited Partnership of
Summit Hotel OP, LP

 



--------------------------------------------------------------------------------



 



            LIMITED PARTNER:

      By:   /s/ Gary Tharaldson            GARY THARALDSON                

Signature Page to First Amended and Restated Agreement of Limited Partnership of
Summit Hotel OP, LP

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(As of February 14, 2011)

                      Partnership Units     Name and Address of Partner   (Type
and Amount)   Percentage Interest
 
               
GENERAL PARTNER:
               
 
               
Summit Hotel GP, LLC
c/o Summit Hotel Properties, Inc.
2701 South Minnesota Avenue, Suite 6
Sioux Falls, SD 57105
  37,378 Common Units     0.1000 %
 
               
LIMITED PARTNERS:
               
 
               
Summit Hotel Properties, Inc.
2701 South Minnesota Avenue, Suite 6
Sioux Falls, SD 57105
  27,240,622 Common Units     72.8788 %
 
               
Other Limited Partners listed on
Schedule 1 attached hereto and
incorporated by reference herein
  10,100,000 Common Units     27.0212 %
 
               
TOTAL:
  37,378,000 Common Units     100 %

Exhibit A-1

 



--------------------------------------------------------------------------------



 



Schedule 1 to Exhibit A
Exhibit A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF EXERCISE OF REDEMPTION RIGHT
     In accordance with Section 8.04 of the Agreement of Limited Partnership, as
amended (the “Agreement”) of Summit Hotel OP, LP, the undersigned hereby
irrevocably (i) presents for redemption ________ Common Units in Summit Hotel
OP, LP in accordance with the terms of the Agreement and the Common Unit
Redemption Right referred to in Section 8.04 thereof, (ii) surrenders such
Common Units and all right, title and interest therein and (iii) directs that
the Cash Amount or REIT Shares Amount (as defined in the Agreement) as
determined by the General Partner deliverable upon exercise of the Common Unit
Redemption Right be delivered to the address specified below, and if REIT Shares
(as defined in the Agreement) are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below. The
undersigned hereby represents, warrants and certifies that the undersigned
(a) has title to such Common Units, free and clear of the rights and interests
of any person or entity other than the Partnership or the General Partner;
(b) has the full right, power and authority to cause the redemption of the
Common Units as provided herein; and (c) has obtained the approval of all
persons or entities, if any, having the right to consent to or approve the
Common Units for redemption.

         
Dated:                            ,               
       
 
       
Name of Limited Partner:
 
 
   
 
       
 
       
 
 
 
(Signature of Limited Partner or Authorized
Representative)    
 
       
 
       
 
 
 
(Mailing Address)    
 
       
 
       
 
 
 
(City) (State) (Zip Code)    
 
       
 
       
 
  Signature Guaranteed by:    
 
       
 
       
 
 
 
   

If REIT Shares are to be issued, issue to:
Name:
Please insert Social Security or Identifying Number:
Exhibit B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
CERTIFICATION OF NON-FOREIGN STATUS
(FOR REDEEMING LIMITED PARTNERS THAT ARE ENTITIES)
     Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Summit Hotel GP, LLC (the “General Partner”) and Summit
Hotel OP, LP (the “Partnership”) that no withholding is required with respect to
the redemption by ____________ (“Partner”) of its Common Units in the
Partnership, the undersigned hereby certifies the following on behalf of
Partner:

1.   Partner is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.

2.   Partner is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).

3. The U.S. employer identification number of Partner is ____________.

4.   The principal business address of Partner is: _________________________,
__________________________ and Partner’s place of incorporation is ____________.

5.   Partner agrees to inform the General Partner if it becomes a foreign person
at any time during the three-year period immediately following the date of this
notice.

6.   Partner understands that this certification may be disclosed to the
Internal Revenue Service by the General Partner and that any false statement
contained herein could be punished by fine, imprisonment, or both.

            PARTNER:
            By:           Name:           Title:        

Exhibit C-1-1

 



--------------------------------------------------------------------------------



 



Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.

                Date:                                  Name:           Title:  
     

Exhibit C-1-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
CERTIFICATION OF NON-FOREIGN STATUS
(FOR REDEEMING LIMITED PARTNERS THAT ARE INDIVIDUALS)
     Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Summit Hotel GP, LLC (the “General Partner”) and Summit
Hotel OP, LP (the “Partnership”) that no withholding is required with respect to
my redemption of my Common Units in the Partnership, I, ___________, hereby
certify the following:
1. I am not a nonresident alien for purposes of U.S. income taxation.
2. My U.S. taxpayer identification number (social security number) is
____________.
3. My home address is: _____________________.

4.   I agree to inform the General Partner promptly if I become a nonresident
alien at any time during the three-year period immediately following the date of
this notice.

5.   I understand that this certification may be disclosed to the Internal
Revenue Service by the General Partner and that any false statement contained
herein could be punished by fine, imprisonment, or both.

                             Name:                

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.

                Date:                                  Name:           Title:  
     

Exhibit C-2-1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON UNITS
     The undersigned holder of LTIP Units hereby irrevocably (i) elects to
convert the number of LTIP Units in Summit Hotel OP, LP (the “Partnership”) set
forth below into Common Units in accordance with the terms of the Agreement of
Limited Partnership of the Partnership, as amended; and (ii) directs that any
cash in lieu of Common Units that may be deliverable upon such conversion be
delivered to the address specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has title to such LTIP Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership or the General Partner; (b) has the full right, power, and
authority to cause the conversion of such LTIP Units as provided herein; and
(c) has obtained the consent to or approval of all persons or entities, if any,
having the right to consent to or approve such conversion.

             
Name of Holder:
                (Please Print: Exact Name as Registered with Partnership)

 
            Number of LTIP Units to be Converted:    
 
            Date of this Notice:        



 
     (Signature of Holder: Sign Exact Name as Registered with Partnership)


 
     (Street Address)
     
 

          (City)   (State)   (Zip Code)

     
Signature Guaranteed by:
   
 
   

Exhibit D-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF
LTIP UNITS INTO COMMON UNITS
     Summit Hotel OP, LP (the “Partnership”) hereby elects to cause the number
of LTIP Units held by the holder of LTIP Units set forth below to be converted
into Common Units in accordance with the terms of the Agreement of Limited
Partnership of the Partnership, as amended, effective as of ____________ (the
“Conversion Date”).

             
Name of Holder:
                (Please Print: Exact Name as Registered with Partnership)

 
            Number of LTIP Units to be Converted:    
 
            Date of this Notice:        

Exhibit E-1

 